EXECUTION COPY


LUCERNE-COMSTOCK MINE PROJECT
OPTION AGREEMENT
This Option Agreement (this “Agreement”) is made as of October 3, 2017 (the
“Execution Date”) by and among Comstock Mining Inc., a Nevada corporation
(“Comstock”), the address of which is 1200 American Flat Toll Road, Virginia
City, NV 89440, Comstock Mining LLC, a Nevada limited liability company (the
“Project Holding Company”), with the same address of Comstock, and Tonogold
Resources, Inc., a Delaware corporation (“Tonogold”), the address of which is
5666 La Jolla Boulevard, #315, La Jolla, CA 92037.
RECITALS
WHEREAS, Comstock and Tonogold want to participate in certain activities,
including but not limited to, engineering, development, drilling and test-work,
towards completing a technical and economic feasibility assessment on the
Lucerne Property, and if all obligations and prerequisites are satisfied and
subject to compliance with this Agreement, Comstock and Tonogold want to effect
a joint venture for the future development and mining of mineral resources on
the Lucerne Property; and
NOW THEREFORE, in consideration of the covenants and terms contained herein,
Comstock and Tonogold agree that:
1.PURPOSES
1.1    General
Comstock, the Project Holding Company and Tonogold hereby enter into this
Agreement to grant Tonogold (i) the right to undertake and complete those,
engineering, development, drilling and test-work activities that are determined,
on a commercially reasonable basis, to be necessary to complete a technical and
economic feasibility assessment for commercially viable mining of gold, silver
or other mineral resources on the Lucerne Property, which assessment will
include a commercially viable mine plan, mine economics and production
schedules, and (ii) if following completion of such assessment, mining
operations as set forth therein would be commercially reasonable, the right, by
virtue of the investment in these activities to acquire an interest in the
Project Holding Company on the Funding Completion Date, in each case subject to
the terms and conditions hereof, including Section 5.1.
1.2    Project Holding Company
Substantially all of the Properties are currently owned by the Project Holding
Company. The Project Holding Company is a wholly-owned subsidiary of Comstock.
To the extent that any Lucerne Property is not presently owned by the Project
Holding Company, Comstock covenants and agrees to cause such Lucerne Property to
be transferred to the Project Holding Company on or prior to the first
anniversary of the Commencement Date, provided that Tonogold shall have the
right to request that such transfer be made at an earlier date, in which


1

--------------------------------------------------------------------------------

EXECUTION COPY


case Comstock covenants and agrees to cause such Lucerne Property to be
transferred to the Project Holding Company on or prior to the ninetieth (90th)
day after Tonogold requests such transfer to be made, at Tonogolds’s expense,
with the expenses relating thereto constituting Project Costs.
To the extent that the Project Holding Company owns or holds other assets or
properties that are excluded from the Properties, Comstock covenants and agrees
to cause such assets or property to be transferred from the Project Holding
Company to Comstock or another designee of its choice, on or prior to the first
anniversary of the Commencement Date, provided that Tonogold shall have the
right to request that such transfer be made at an earlier date, in which case
Comstock covenants and agrees to cause such assets or properties to be
transferred from the Project Holding Company to Comstock or another designee of
its choice, on or prior to the ninetieth (90th) day after Tonogold requests such
transfer to be made, at Tonogolds’s expense, with the expenses relating thereto
constituting Project Costs.
Tonogold has the right (but not the obligation) at any time during the term of
this Agreement to give written notice to Comstock irrevocably notifying Comstock
that Tonogold shall not exercise its option to purchase the American Flat PP&E
pursuant to Section 8.9. If such notice is given by Tonogold, Comstock covenants
and agrees to cause the American Flat PP&E to be transferred out of the Project
Holding Company by the date which is the later of (a) first anniversary of the
Commencement Date or (b) the earlier of (i) the ninetieth (90th) day after
Tonogold advises that it will not be exercising the American Flat PP&E option or
(ii) the expiry of the American Flat PP&E option pursuant to Section 8.9.
In the event that Tonogold exercises its option to acquire the American Flat
PP&E pursuant to Section 8.9, and to the extent that any American Flat PP&E is
not presently owned by the Project Holding Company, Comstock covenants and
agrees to cause such American Flats PP&E to be transferred to the Project
Holding Company on or prior to the ninetieth (90th) day after the date Tonogold
gives notice of its decision to exercise the American Flat PP&E option pursuant
to Section 8.9.
Tonogold and Comstock agree that Comstock shall have the right to incorporate
the terms, conditions, provisions and protections included in this Agreement
mutatis mutandis into the operating agreement of the Project Holding Company.
2.    INTERPRETATION
2.1    Definitions
Unless the context otherwise requires, capitalized terms used in this Agreement
shall have the meanings ascribed to such terms in Exhibit A annexed hereto or
elsewhere in this Agreement. References to “herein,” “hereto” and the like mean
this Agreement as a whole and not any particular provision hereof and to
“representatives” of a person shall mean general partners, directors, officers,
managers, trustees, employees, agents, representatives, consultants, advisors,
counsel or nominees of such person and shall include Affiliates of such person
when acting on


2

--------------------------------------------------------------------------------

EXECUTION COPY


behalf of such person (and general partners, directors, officers, managers,
trustees, employees, agents, representatives, consultants, advisors, counsel or
nominees of such Affiliates).
2.2    Cross References
Cross-references in this Agreement to Sections, Subsections and Exhibits refer
to Sections, Subsections and Exhibits of or annexed to this Agreement, unless
specified otherwise.
2.3    Number and Gender
Wherever words used herein are in the singular, such words include the plural,
and vice versa. Similarly, whenever the neuter, masculine or feminine is used,
the others are included. The word “person” means an individual or an entity of
any kind (including, without limitation, any association, trust, union,
organization, government or judicial or regulatory body or authority of any
kind).
2.4    Exhibits
Each of the Exhibits and Appendices annexed hereto is incorporated by reference
into this Agreement and shall comprise an integral part hereof.
3.    REPRESENTATIONS, WARRANTIES AND COVENANTS
3.1    Representations and Warranties of Tonogold
Tonogold hereby represents and warrants to Comstock, and acknowledges that
Comstock is relying on such representations and warranties to enter into this
Agreement, as follows:
(a)    Tonogold is a corporation duly incorporated and in good standing under
the Laws of the State of Delaware;
(b)    Tonogold has been authorized by all necessary corporate action to enter
this Agreement;
(c)    Tonogold has full corporate power, authority and capacity to enter into
and to carry out its obligations under this Agreement and is fully qualified to
carry on business in the State of Nevada and elsewhere where Tonogold carries on
business;
(d)    Tonogold’s entry into this Agreement does not and will not conflict with,
and does not and will not result in a breach of, any of the terms of its
governing documents or any agreement or instrument that Tonogold is a party to;
(e)    Tonogold has obtained all approvals, consents and authorizations of its
directors, shareholders and contracting parties (if any) and of all regulatory
authorities required in connection with its entering into and carrying out its
obligations under or contemplated by this Agreement;


3

--------------------------------------------------------------------------------

EXECUTION COPY


(f)    no obligation of Tonogold in or contemplated by this Agreement conflicts
with or shall result in the breach of any term in the articles of incorporation
of Tonogold, any agreement or binding obligation of Tonogold, or any Laws or
regulatory requirements applicable to Tonogold;
(g)    Tonogold has duly executed and delivered this Agreement, which binds
Tonogold in accordance with the terms hereof;
(h)    Tonogold has conducted its own independent investigation, review and
analysis of the Project Holding Company and the Properties, and acknowledges
that it has been provided adequate access to the personnel, assets, books and
records of Comstock for such purpose. Tonogold acknowledges and agrees that: (i)
in making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, Tonogold has relied solely upon its own
investigation and the express representations and warranties of Comstock set
forth in this Agreement; and (ii) none of Comstock or its Affiliates or
representatives or any other person has made any representation or warranty as
to the Project Holding Company, the Properties or any other matter, except as
expressly set forth in this Agreement;
(i)    except for the express representations and warranties of Comstock set
forth in this Agreement, Tonogold acknowledges and agrees that (i) Comstock
makes no representation or warranty, express or implied, as to any matter
whatsoever relating to the Project Holding Company, the Properties or any other
matter, including as to (A) merchantability or fitness for any particular use or
purpose, (B) any proposed mining or other business or operations, (C) the
likelihood of governmental authority or regulatory approval of any proposed
mining or other business or operations or (D) the probable success or
profitability of any proposed mining or other business or operations and (ii)
neither Comstock nor any of its representatives or Affiliates will have or will
be subject to any liability or obligation to Tonogold or any other person
resulting from the distribution to Tonogold or any Affiliates or representatives
of Tonogold, or its or their use of, any information relating to the Project
Holding Company, the Properties or any other matter, including any technical
reports, descriptive memoranda, summary business descriptions or other
information, documents or material made available, whether orally or in writing,
“data rooms,” management presentations, functional “break-out” discussions,
responses to questions, due diligence reviews, or any other form in expectation
of the transactions contemplated by this Agreement, or otherwise, including
during the negotiations with respect to the transactions contemplated by this
Agreement;
(j)    Tonogold has sufficient cash on hand or other sources of immediately
available funds to enable it to make full and timely payment of the payments
required on the date hereof and to consummate the transactions contemplated by
this Agreement;
(k)    Tonogold acknowledges and agrees that, as provided in Section 3.2(p), to
the knowledge of Comstock, the Properties do not have any proven or probable
reserves and Tonogold acknowledges, understands and agrees that Comstock makes
no representation or warranty as to the completeness, accuracy, materiality or
validity of any mineral resource estimates or other scientific or technical
information relating to the Properties, including, without limitation, that
described in the Existing Data, and that nothing in this Agreement shall be
deemed to be a


4

--------------------------------------------------------------------------------

EXECUTION COPY


representation or a warranty by Comstock that any of the Properties contain any
economically feasible, valuable or otherwise useful mineral resources or
deposits; and
(l)    there are no lawsuits pending or threatened against Tonogold or its
Affiliates or representatives relating to or affecting the Project Holding
Company, the Properties or this Agreement and there are no proceedings pending
for, and there is no basis for the institution of any proceedings leading to,
the dissolution or winding-up of Tonogold or the placing of Tonogold into
bankruptcy or subject to any other Laws governing the affairs or status of
insolvent persons or corporations.
3.2    Representations and Warranties of Comstock
Comstock hereby represents and warrants to Tonogold, and acknowledges that
Tonogold is relying on such representations and warranties to enter into this
Agreement, as follows:
(a)    Comstock is a corporation duly incorporated and in good standing under
the Laws of the State of Nevada;
(b)    the Project Holding Company is a limited liability company duly organized
and in good standing under the Laws of the State of Nevada;
(c)    Comstock has full corporate power, authority and capacity to enter into
and to carry out its obligations under this Agreement;
(d)    the Project Holding Company has full limited liability company power,
authority and capacity to enter into and to carry out its obligations under this
Agreement;
(e)    Comstock has obtained all approvals, consents and authorizations of its
directors required in connection with entering into and carrying out its
obligations under or contemplated by this Agreement;
(f)    the Project Holding Company has obtained all approvals, consents and
authorizations of its sole member and manager required in connection with
entering into and carrying out its obligations under or contemplated by this
Agreement;
(g)    assuming compliance by the parties of their respective obligations
hereunder, Comstock and the Project Holding Company have no obligation
contemplated by this Agreement that conflicts with or shall result in the breach
of (i) the articles of incorporation of Comstock or (ii) any agreement or
binding obligation of Comstock or any Laws or regulatory requirement applicable
to Comstock, other than those conflicts or breaches that would not have a
material adverse effect on Tonogold, the Project, the Project Holding Company,
Comstock or the consummation of the transactions contemplated by this Agreement;
(h)    Comstock and the Project Holding Company have duly executed and delivered
this Agreement, which binds Comstock in accordance with the terms hereof;


5

--------------------------------------------------------------------------------

EXECUTION COPY


(i)    Comstock or the Project Holding Company is the legal or beneficial owner
of one hundred percent (100%) of the mineral rights in the Properties and the
Mining Parcels, free and clear of any liens or Encumbrances other than Permitted
Encumbrances, royalties or Encumbrances described in Exhibit B, Exhibit F and
Exhibit G annexed hereto;
(j)    Comstock or the Project Holding Company have paid all taxes and
governmental, regulatory or contractual access, administration, assessment and
other fees as are required to the date hereof to register, hold title to,
maintain and transfer good title to the Properties, except for those that are
being contested in good faith by appropriate means or proceedings or where the
failure to have done so would not have a material adverse effect on Tonogold,
the Project, the Project Holding Company, Comstock or the consummation of the
transactions contemplated by this Agreement;
(k)    there are no material adverse claims or challenges against or to the
ownership of or title to any of the Properties nor, to the knowledge of
Comstock, is there any basis therefor, except for those that are being contested
in good faith by appropriate means or proceedings as set forth on Exhibit B
annexed hereto or where the claim or challenge, if successful, would not have a
material adverse effect on Tonogold, the Project, the Project Holding Company,
Comstock or the consummation of the transactions contemplated by this Agreement;
(l)    there are no outstanding agreements or options to acquire or purchase any
interest in any of the Properties, to explore, develop or exploit any mineral
claims, rights or interests comprising any of the Properties, or to receive any
royalties, net profits or other proceeds from the production or exploitation of
any minerals or products from any of the Properties other than those described
in Exhibit B and Exhibit G annexed hereto;
(m)    Comstock and the Project Holding Company’s entry into this Agreement does
not and will not conflict with, and does not and will not result in a breach of,
any agreement or instrument to which Comstock is party, except for conflicts or
breaches which would not have a material adverse effect on Tonogold, the
Project, the Project Holding Company, Comstock or the consummation of the
transactions contemplated by this Agreement, it being understood that the
transactions contemplated by this Agreement are expressly permitted under the
terms of the Debenture;
(n)    each of Comstock and the Project Holding Company has due and sufficient
right and authority to transfer its right, title and interest in and to each of
the Properties to which it has fee ownership in accordance with this Agreement,
subject to any necessary governmental consents for the transfer of mining
leases, concessions, licenses or other interests;
(o)    there are no lawsuits or legal proceedings pending or, to the knowledge
of Comstock, threatened against Comstock or the Project Holding Company
affecting the Properties, other than communications provided to Tonogold prior
to the date hereof for which Tonogold has confirmed receipt;
(p)    Comstock has delivered to or made available for inspection by Tonogold
all Existing Data in its possession or control that it reasonably believes to be
material to the transactions contemplated hereby, and true and correct copies of
all leases or other contracts relating to the Properties; to the knowledge of
Comstock, the Properties do not have any proven or probable


6

--------------------------------------------------------------------------------

EXECUTION COPY


reserves; notwithstanding the foregoing provisions of this Section 3.2, Tonogold
understands that Comstock makes no representation or warranty as to the
completeness, accuracy, materiality or validity of any mineral resource
estimates or other scientific or technical information relating to the
Properties, including, without limitation, that described in the Existing Data,
and that nothing in this Subsection shall be deemed to be a representation or a
warranty that any of the Properties contain any economically feasible, valuable
or otherwise useful mineral resources or deposits;
(q)    to the extent that any governmental or regulatory consents, waivers,
approvals, authorizations, licenses or permits (collectively, “permits”) not
presently possessed by Comstock or the Project Holding Company are required to
conduct Exploration or other Operations on any of the Properties, such permits
shall be the sole responsibility of Tonogold to obtain or facilitate obtaining
them;
(r)
the Project Holding Company is a wholly-owned subsidiary of Comstock; and

(s)    neither entering into this Agreement nor Tonogold exercising the Option
as contemplated herein, will adversely impact the various permits granted to
either Comstock and/or the Project Holding Company, assuming Tonogold’s
compliance with applicable Laws.
3.3    Covenants and Undertakings of Comstock
Comstock hereby covenants and agrees as follows:
(a)    Comstock shall act in a manner that is consistent with the requirements
of this Agreement and shall cause the Project Holding Company to act in
accordance with this Agreement;
(b)    Comstock shall make available to Tonogold and its representatives all
records and files relating to the Properties or any of them and permit Tonogold
and its representatives at Tonogold’s expense to take abstracts therefrom and
make copies thereof and to provide all reasonable administrative support to
Tonogold as required from time to time (subject to being reimbursed for such
administrative support);
(c)    Comstock shall promptly provide Tonogold with copies of any and all
notices and correspondence received by Comstock from government agencies in
respect of the Properties or any creditors in respect of any alleged event of
default, including without limitation the creditors under the Debenture, or any
other notice or correspondence received by Comstock related to any other matter
that has resulted or would reasonably be expected to result in a material
adverse effect on Tonogold, the Project, the Project Holding Company, Comstock
or the consummation of the transactions contemplated by this Agreement;
(d)    Comstock shall continue to satisfy the obligations under applicable Laws,
including safety, health and environment obligations, relating to the Properties
as described in Exhibit C annexed hereto, including the Special Use Permit No.
2000-222-A-4 of Comstock annexed hereto as Appendix A; and


7

--------------------------------------------------------------------------------

EXECUTION COPY


(e)    Comstock shall provide ongoing support for Operations in a manner
consistent with applicable Laws, as described in Exhibit C annexed hereto,
including the Special Use Permit No. 2000-222-A-4 of Comstock annexed hereto as
Appendix A; provided, that Comstock is promptly paid or reimbursed for the fully
absorbed cost of such support.
(f)     That during the term of this Agreement, Comstock shall not sell nor
agree to sell, dispose or option any of its interest in the Project Holding
Company (other than Permitted Encumbrances).
3.4    Covenants and Undertakings of Tonogold
Tonogold hereby covenants and agrees as follows:
(a)    Tonogold shall refrain from any action or activity contrary to or
inconsistent with the terms of this Agreement;
(b)    Tonogold shall make available to Comstock and its representatives all
records and files relating to the Operations, the Properties or any of them and
permit Comstock and its representatives at Comstock’s expense to take abstracts
therefrom and make copies thereof;
(c)    Tonogold shall promptly provide Comstock with any and all notices and
correspondence received by Tonogold from or sent by Tonogold to any regulatory
or government authorities or bodies in respect of the Operations, the Properties
or any of them;
(d)    Tonogold shall observe and perform all Environmental and Mining
Compliance and all other Continuing Obligations relating to any or all of the
Operations or the Properties;
(e)    Tonogold shall observe, complete and satisfy all requirements related to
the Operations under applicable Law, including, without limitation, obtaining
all permits;
(f)    Tonogold shall ensure that its employees, contractors, consultants and
other representatives shall be aware of and familiarize themselves with
Comstock’s policies and procedures while on the Properties and shall at all
times strictly adhere to those policies and procedures, so long as those
policies and procedures (which terms include instructions and directions) are
reasonably designed to protect health, safety, the environment, the
confidentiality of confidential, non-public material of proprietary information
or to comply with obligations under applicable Law and Tonogold acknowledges the
sole right of Comstock to refuse any person entry to site and/or remove any
person from site that refuses to adhere to the policies and procedures of
Comstock;
(g)    Tonogold shall not take any action or participate in any activity that is
intended, or would reasonably be expected, to harm the reputation of Comstock;
(h)    Except as otherwise permitted in this Agreement, Tonogold shall not,
without the prior written approval of Comstock (such approval shall be at
Comstock’s absolute discretion), directly or indirectly, either individually or
on behalf of or through any person, for the period commencing on the Execution
Date until the day being 30 months from the earlier of either (x) the
termination of this Agreement or (y) the Funding Completion Date (whichever the
earlier), in any capacity, (i)


8

--------------------------------------------------------------------------------

EXECUTION COPY


locate, stake, lease, option, purchase or otherwise acquire or become entitled
to acquire any interest, directly or indirectly, in any property, mineral
rights, land rights, surface rights, water rights or other mining-related
assets, or (ii) own, manage, stake, control, advise, operate, provide services
to, consult with, receive remuneration from, be employed by any person engaged
or proposing to engage in, or otherwise engage in any manner in the mining
business (the activities described in the preceding clause (i) and clause (ii),
collectively, “Appropriate”) property or rights within the Non-compete Area
demarcated as on the map attached hereto as Exhibit B-1 (the “Non-Compete
Area”), excluding those areas within the Area of Influence (as defined below);
(i)    Except as otherwise permitted in this Agreement, Tonogold shall not,
directly or indirectly, either individually or on behalf of or through any
person, for the period commencing on the Execution Date until the day being 30
months from the earlier of either (x) the termination of this Agreement or (y)
the Funding Completion Date, in any capacity, Appropriate property or rights
outside of the SUP Border Area and within the Area of Influence demarcated on
the map attached hereto as Exhibit B-1 (the “Area of Influence”), unless
Tonogold, in order of the sequence described: (i) first, provides Comstock with
written notice that includes the details of the commercial terms for the
arrangement with respect to such property within the Area of Influence; (ii)
second, offers Comstock the opportunity to acquire a 49% interest of such
property or rights being acquired (with Tonogold retaining a 51% interest)
within the Area of Influence; and (iii) third, if and only if Comstock elects
not to acquire 49% of such property or rights within the Area of Influence
pursuant to clause (ii) above, Tonogold shall be permitted to acquire 100% of
such property or rights within the Area of Influence. If Comstock elects to
acquire 49% of such property or rights pursuant to clause (ii) in the preceding
sentence, a separate joint venture agreement to include Comstock and Tonogold
shall be entered into which shall provide among other matters, (a) that each
party shall bear their respective share of all costs (including the acquisition
cost and project expenditure), (b) that decisions with respect to such joint
venture shall be made in accordance with the governance provisions set forth in
Section 7 of this Agreement, and (c) that Comstock and Tonogold agree that they
shall contribute such property or rights to the Project Holding Company as of
the Funding Completion Date. Comstock shall have sixty (60) days from the date
that Tonogold provides written notice of the proposed arrangement involving the
Area of Influence. If Comstock fails to provide notice to Tonogold within the
60-day period it will be deemed that Comstock has elected not to participate in
the proposed transaction of such property or rights within the Area of
Influence. For the sake of clarity, Comstock shall be entitled to Appropriate
100% of any property or rights situated within the Non-Compete Area or the Area
of Influence from time to time or at any time. Comstock hereby agrees that if
Comstock acquires property or rights within the Area of Influence, Comstock
shall provide Tonogold with notice of such acquisition and offer to supplement
Exhibit B to include such property or rights, in exchange for Tonogold
reimbursing Comstock for 51% of the purchase price of acquiring such property or
rights.
(j)    Tonogold shall timely complete and satisfy all of its funding obligations
contemplated by this Agreement;
(k)    Tonogold shall cause its Affiliates and representatives to observe,
complete and satisfy the obligations under Section 3.4 as if they were Tonogold;


9

--------------------------------------------------------------------------------

EXECUTION COPY


(l)    Tonogold shall perform all work contemplated to be conducted by Tonogold
under this Agreement with due diligence and in a professional and workmanlike
manner in accordance with common industry practices; and
(m)    Tonogold shall conduct the Operations in a manner that is substantially
consistent with the initial Program and Budget, it being understood that
subsequently approved Programs and Budgets and supplementary Budgets may differ
from the initial Program and Budget.
3.5    Recorded Title
The Project Holding Company shall remain the sole legal and beneficial owner of
the Lucerne Property and title to the real and personal property included in the
Lucerne Property shall remain vested and recorded solely in the name of the
Project Holding Company. This Section 3.5 shall apply to the Lucerne Property
held by Comstock after they are transferred to the Project Holding Company in
accordance therewith.
Unless the option to purchase the American Flat PP&E pursuant to Section 8.9
lapses or is terminated or the Option is terminated, cancelled or expires, the
Project Holding Company shall remain the sole legal and beneficial owner of the
American Flat PP&E and title to the real and personal property included in the
American Flat PP&E shall remain vested and recorded solely in the name of the
Project Holding Company. This Section 3.5 shall apply to the American Flat PP&E
held by Comstock after they are transferred to the Project Holding Company in
accordance therewith.
3.6    Loss of Title
All costs of defending any claim or challenge to title to any of the Properties
resulting from any actions, or a breach of this Agreement, by any Participant
shall be borne by such Participant. Any other costs of maintaining or defending
title to any of the Properties shall be borne by the Project Holding Company.
Such Participant or the Project Holding Company, as the case may be, shall
promptly reimburse the other Participant or the Project Holding Company for any
such costs incurred by it. Notwithstanding anything contained herein to the
contrary, the Project Holding Company shall manage or direct the management of
any such defense or maintenance; provided, however, that, so long as Comstock is
the beneficial owner of 50% or more of the equity or voting interests of the
Project Holding Company, Comstock shall manage or direct the management of any
such defense or maintenance.
3.7    Indemnities
(a)    As used herein, “Relevant Party” means a Participant or the Project
Holding Company. Each Relevant Party (the “Indemnifying Party”) shall indemnify
the other Relevant Parties and their respective directors, officers, employees,
agents, accountants, attorneys and Affiliates and other representatives (each an
“Indemnified Party”) against any loss, cost, expense, damage or liability
(including legal fees and other expenses) arising out of or based on a breach by
the Indemnifying Party of any representation, warranty, agreement or covenant
contained in this Agreement.


10

--------------------------------------------------------------------------------

EXECUTION COPY


(b)    Comstock shall have no responsibility, obligation or liability whatsoever
to Tonogold or its agents, employees or contractors, for any occurrence on or
about the Properties or with respect to any property of Tonogold or its agents,
employees or contractors, including, without limitation, any loss, injury or
damage unless such loss, injury or damage is caused by the gross negligence or
willful misconduct of Comstock or its agents, employees or contractors. Tonogold
shall indemnify, defend and hold harmless Comstock and its officers, directors,
shareholders, employees, agents, affiliates and successors, from and against any
and all claims made or judicial or administrative actions filed (including,
without limitation, reasonable attorneys’ fees) suffered or incurred by Comstock
or any other of such Persons arising from or related to Tonogold’s drilling,
geological assessment, inspections or other activities or omissions with respect
to the Properties.
(c)    Tonogold acknowledges and agrees that, as provided in Section 3.2(p), to
the knowledge of Comstock, the Properties do not have any proven or probable
reserves and Tonogold acknowledges, understands and agrees that Comstock makes
no representation or warranty as to the completeness, accuracy, materiality or
validity of any mineral resource estimates or other scientific or technical
information relating to the Properties, including, without limitation, that
described in the Existing Data, and that nothing in this Agreement shall be
deemed to be a representation or a warranty by Comstock that any of the
Properties contain any economically feasible, valuable or otherwise useful
mineral resources or deposits. Accordingly, Tonogold hereby irrevocably releases
and forever discharges Comstock and its affiliates, predecessors, officers,
directors, stockholders, agents, representatives, successors and assigns
(individually, a “Releasee” and, collectively, the “Releasees”) from any and all
actions, causes of action, claims, demands, damages, costs, losses, penalties,
attorneys’ fees, obligations, judgments, expenses, compensation, rights and
liabilities of any nature whatsoever, in law or equity, whether known or
unknown, contingent or otherwise, which Tonogold now has, may ever have had in
the past or may have in the future against any of the Releasees by reason of
mineral resource estimates or other scientific or technical information relating
to the Properties, including, without limitation, that described in the Existing
Data, negotiating this Agreement or conducting due diligence related thereto.
(d)    If any third party claim or demand is asserted against an Indemnified
Party in respect of which such Indemnified Party may be entitled to
indemnification under this Agreement, written notice of such claim or demand
shall promptly be given to the Indemnifying Party. The Indemnifying Party shall
have the right, but not the obligation, by notifying the Indemnified Party
within thirty (30) days after its receipt of the notice of the claim or demand,
to assume the entire control of (subject to the right of the Indemnified Party,
as the case may be, to participate, at the Indemnified Party's expense and with
counsel of the Indemnified Party's choice, in) the defense, compromise or
settlement of the claim or demand, including, at the Indemnifying Party's
expense, employment of counsel of the Indemnifying Party's choice. Any
settlement or compromise of the claim or demand by the Indemnifying Party shall
include a full release of claims and causes of action against each Indemnified
Party.
(e)    Each Participant shall hold the rights to indemnification in trust for
each Indemnified Party who is a director, officer, employee, agent, accountant,
attorney or Affiliate or representative of such Participant and shall do all
such things as may be necessary or advisable to assert or enforce the rights of
indemnification of such Indemnified Parties as herein provided.


11

--------------------------------------------------------------------------------

EXECUTION COPY


(f)    Notwithstanding anything contained herein to the contrary, if the breach
by a Participant relates to the Properties or the Operations and the loss,
damage or liability is borne primarily by the Project Holding Company, then all
indemnification payments by such Participant shall be made to the Project
Holding Company rather than the other Participant (provided, however, that this
Subsection shall not limit indemnification payments due to the other Participant
for its costs or expenses).
4.    RELATIONSHIP OF THE PARTICIPANTS
4.1    No Partnership
Nothing contained in this Agreement shall be deemed to constitute any Relevant
Party to be a partner of any other Relevant Party, to create any fiduciary
relationship among the Relevant Parties or, except as otherwise herein expressly
provided, to constitute any Relevant Party to be an agent or legal
representative of any other Relevant Party. The Participants do not intend to
create, and this Agreement shall not be construed to create, any mining,
commercial, tax or other partnership. No Relevant Party shall have any authority
to act for or to assume any obligation or responsibility on behalf of any other
Relevant Party, except as otherwise expressly provided herein. Except as
expressly provided herein, the rights, duties, obligations and liabilities of
the Relevant Parties shall be several and not joint or collective. Except as
expressly provided herein, each Relevant Party shall be responsible only for its
own obligations as herein set out and shall be liable only for its share of the
costs and expenses of the other Relevant Parties as provided herein.
4.2    Other Business Opportunities
Except as expressly provided in this Agreement, each Relevant Party shall have
the right independently to engage in and receive full benefits from business
activities, as long as they do not violate the agreed upon non-compete clauses
of this Agreement, without consulting any other Relevant Party. The doctrines of
“corporate opportunity” and “business opportunity” shall not be applied to any
other activity, venture or operation of any Relevant Party, and no Relevant
Party shall have any obligation to any other Relevant Party with respect to any
opportunity related to any property outside the Properties. Except as provided
for in this Agreement or unless otherwise agreed in writing, no Participant
shall have any obligation to mill, beneficiate or otherwise treat any other
Participant's share of Products in any facility owned or controlled by such
Participant.
4.3    No Royalty or Other Interests
Except as provided under this Agreement, no Participant shall be entitled or
permitted to create any Encumbrance of any nature on all or any part of the
Properties other than Permitted Encumbrances.
4.4    No Third Party Beneficiary Rights


12

--------------------------------------------------------------------------------

EXECUTION COPY


Except as expressly provided in Section 3.7, this Agreement shall be construed
to benefit the Participants and their respective successors and permitted
assigns only and shall not be construed to create third party beneficiary rights
in any other person.
4.5
Permits

Notwithstanding anything contained herein to the contrary, so long as Comstock
is the beneficial owner of 20% or more of the equity or voting interests of the
Project Holding Company, if Tonogold, the Managing Director or any other person
determines to obtain or facilitate the obtaining of any permit, whether
necessary, expedient or otherwise, Tonogold and the Managing Director shall and
shall cause such other person to consult with Comstock in advance in connection
therewith and to take into account and give effect to commercially reasonable
requests of Comstock.
4.6
The Project Holding Company

To the extent that this Agreement provides for the taking of any actions by, or
the refrain from taking any actions by, the Project Holding Company, the Project
Holding Company agrees to comply therewith. So long as Comstock is the
beneficial owner of 20% or more of the equity or voting interests of the Project
Holding Company, the Project Holding Company shall comply with and observe all
policies and procedures of Comstock, including, without limitation, ethics,
accounting, insider trading, health and safety, environmental, reporting and
employment policies and procedures.
Upon, from and after the Funding Completion Date, the Project Holding Company
shall, without any further liability or responsibility of or recourse to
Comstock or its other Affiliates (other than in respect of a breach by
Comstock), or any of its or their respective representatives, forever absolutely
and irrevocably assume and be solely liable and responsible for any and all
claims, liabilities, losses and taxes that are asserted against or incurred or
sustained by them and that are or are alleged to be related to or associated
with the ownership, use, possession, operation or conduct, occurring or relating
to matters after the Execution Date, of the Lucerne Property (and the American
Flat PP&E, if the option to purchase the American Flat PP&E under Section 8.9
has been exercised) or any activities related thereto or conducted thereon.
5.
THE INTEREST, OPTION AND CONTRIBUTIONS BY PARTICIPANTS

5.1    The Option
(a)    Subject to the terms and conditions of this Agreement, Comstock hereby
grants to Tonogold an exclusive, non-assignable and non-transferable option (the
“Option”) to earn the membership interest in the Project Holding Company set
forth in Section 6.1(a)(the “Interest”).
(b)    Subject to the terms and conditions of this Agreement, Comstock hereby
grants to Tonogold the sole and exclusive right to undertake and complete those
engineering, development, drilling and test-work activities that are determined
by Tonogold, on a commercially reasonable basis, to be necessary to complete a
technical and economic feasibility


13

--------------------------------------------------------------------------------

EXECUTION COPY


assessment for commercially viable mining of gold, silver or other mineral
resources on the Lucerne Property, which assessment will be in writing and
include a commercially viable mine plan, mine economics and production schedules
(the “Assessment”). Tonogold must deliver the Assessment to Comstock on or prior
to the third (3rd) anniversary of the Commencement Date.
(c)    On the Execution Date, Tonogold shall deliver of an irrevocable,
non-refundable wire payment of immediately available funds in the amount of two
hundred sixty thousand dollars ($260,000) to Comstock, representing an option
fee of $200,000 plus a $60,000 contribution to GF Comstock 2 LP’s legal costs
pursuant to the definition of “Projects Costs” in Exhibit A. On the Execution
Date, Tonogold, Comstock and GF Comstock 2 LP shall execute and deliver a
Subordination, Non-disturbance and Attornment Agreement in the form of Exhibit E
annexed hereto and all of the conditions to the effectiveness of such agreement
shall have been satisfied. From the Execution Date until the close of business
on April 3, 2018 (the “Continuance Deadline”), Tonogold shall make documented
expenditures that shall constitute Phase One Project Funding (including timely
payment, observation and performance of the Northern Comstock Funding
(commencing in respect of the payment due in November 2017) and all
Environmental and Mining Compliance and one hundred percent (100%) of all
ongoing Project Costs). In the event that Tonogold does not elect to continue
with this Agreement and therefore does not pay Comstock the payment described in
Section 5.1(c)(i) prior to the Continuance Deadline, Tonogold shall be required
to pay Comstock an amount equal to one million dollars ($1,000,000) less such
documented Phase One Project Funding expenditures made prior to the Continuance
Deadline. The Option and all other rights granted to Tonogold under this
Agreement are non-assignable, non-transferable and non-sublicenseable. The
Option is exercisable after (but only after) (i) the Assessment has been
completed and delivered to Comstock and Comstock shall have had ninety (90) days
to review the Assessment and (ii) satisfaction of all of the following
conditions:
(i)    Delivery of an irrevocable, non-refundable wire payment of immediately
available funds in the amount of two million dollars ($2,000,000) to Comstock no
later than the Continuance Deadline (the actual date that such payment is made
by Tonogold, the “Commencement Date”); and
(ii)    Completion of the Phase One Project Funding (including timely payment,
observation and performance of the Northern Comstock Funding and all
Environmental and Mining Compliance and one hundred percent (100%) of all
ongoing Project Costs), no later than the dates indicated in the following chart
and in documented amounts no less than the cumulative amounts indicated as of
such dates:


14

--------------------------------------------------------------------------------

EXECUTION COPY


Cumulative Spending
Deadline
$300,000
6 months after Commencement Date
$600,000
9 months after Commencement Date
$900,000
12 months after Commencement Date
$1,200,000
15 months after Commencement Date
$7,000,000
18 months after Commencement Date

For the purpose of clarity, each minimum amount listed in the above table shall
not be deemed to be satisfied if the Northern Comstock Funding due and payable
during such period has not been timely paid in full; and
(iii)    Delivery of written notice from two executive officers of Tonogold to
Comstock certifying that the Phase One Project Funding has been completed on or
prior to the date that is sixty (60) days after the completion of the Phase One
Project Funding; and
(iv)    Completion of the Phase Two Project Funding (including timely payment,
observation and performance of the Northern Comstock Funding and all
Environmental and Mining Compliance and one hundred percent (100%) of all
ongoing Project Costs), no later than the dates indicated in the following chart
and in documented amounts no less than the cumulative amounts indicated as of
such dates:
Cumulative Spending
Deadline
$7,500,000
21 months after Commencement Date
$8,000,000
24 months after Commencement Date
$8,500,000
27 months after Commencement Date
$9,000,000
30 months after Commencement Date
$9,500,000
33 months after Commencement Date
$20,000,000
36 months after Commencement Date

For the purpose of clarity, each minimum amount listed in the above table shall
not be deemed to be satisfied if the Northern Comstock Funding due and payable
during such period has not been timely paid in full; and
(v)    Delivery of written notice from two executive officers of Tonogold to
Comstock certifying that the Phase Two Project Funding has been completed on or
prior to the date that is sixty (60) days after the completion of the Phase Two
Project Funding; and


15

--------------------------------------------------------------------------------

EXECUTION COPY


(vi)     Delivery of a written notice from Tonogold to Comstock indicating
Tonogold’s desire to exercise the Option, on or prior to the date that is ninety
(90) days after the date of Tonogold’s notice delivered pursuant to Section
5.1(c)(v); and
(vii)    To the extent that any Lucerne Property (and the American Flat PP&E, if
the option to purchase the American Flat PP&E under Section 8.9 has been
exercised) is not then presently owned by the Project Holding Company, Comstock
shall have caused such Lucerne Property to be transferred to the Project Holding
Company and to the extent that the Project Holding Company owns or holds other
assets or properties that are excluded from the Lucerne Property (and the
American Flat PP&E, if the option to purchase the American Flat PP&E under
Section 8.9 has been exercised), such assets or properties shall have been
transferred to Comstock or another designee of its choice.
So long as Tonogold shall not then be in material breach of this Agreement, the
date upon which all of the conditions set forth under Sections 5.1(c)(i),
5.1(c)(ii), 5.1(c)(iii), 5.1(c)(iv), 5.1(c)(v), 5.1(c)(vi) and 5.1(c)(vii) have
all been satisfied shall be defined in this Agreement as the “Funding Completion
Date.” If not timely exercised in accordance with Section 5.1(c)(vi), the Option
shall automatically terminate, expire and be cancelled. If timely exercised,
Tonogold shall be deemed to have acquired the Interest and become a member in
the Project Holding Company, subject to the terms and conditions of this
Agreement, and Comstock shall amend the operating agreement of the Project
Holding Company to give effect thereto.
(d)    If at any time prior to the Funding Completion Date, Tonogold breaches
any of the terms or conditions of this Agreement in any material respect, and
such breach is not cured within the 30-day cure period provided in Section 5.3,
or if Tonogold provides notice to Comstock thereby electing to cease making
payments or fails to timely make any payment required pursuant to Section
5.1(c)(i), Section 5.1(c)(ii) or Section 5.1(c)(iv), then, on notice from
Tonogold to Comstock or Comstock to Tonogold, (i) the Option shall automatically
terminate, expire and be cancelled, (ii) all other rights granted to Tonogold
under this Agreement and contemplated hereby shall automatically terminate,
expire and be cancelled, (iii) Tonogold shall not be entitled to any return of
or reimbursement or other compensation for any payments or expenditures made
pursuant hereto or any return of capital by or distributions from Comstock or
the Project Holding Company, (iv) Tonogold shall forfeit any and all rights or
interest it may have had or could have earned in the Option, the Project Holding
Company or the Properties and (v) Comstock, the Project Holding Company and
their respective Affiliates and representatives shall be released from any and
all obligations to Tonogold (other than Section 12.4). Upon termination of the
Option, Tonogold shall thereafter be relieved of its payment obligations for
Phase One Project Funding and/or Phase Two Project Funding, as the case may be.
For the sake of clarity, Tonogold’s failure to timely make payments required
pursuant to Section 5.1(c)(i), Section 5.1(c)(ii) or Section 5.1(c)(iv), shall
not be deemed to be a breach or default of this Agreement by Tonogold, but shall
entitle Comstock to terminate this Agreement as provided in the immediately
preceding sentence. Tonogold’s failure to make the payments prior to the
Continuance Deadline as contemplated by the first paragraph of Section 5.1(c)
(prior to clauses (i)-(vii)) shall be deemed to be a breach and default of this
Agreement, except as otherwise provided in such paragraph.


16

--------------------------------------------------------------------------------

EXECUTION COPY


(e)    Commencing on the Execution Date, Tonogold shall keep and make available
for the examination and audit by Comstock, or Comstock’s authorized employees,
agents or representatives during normal business hours, all data, materials and
information, including but not limited to records of all receipts, costs and
disbursements made by Tonogold with respect to the Phase One Project Funding and
the Phase Two Project Funding, and all books, accounts, memoranda, files and all
or any other documents indicating, documenting, verifying or substantiating the
cost and appropriateness of any and all costs, expenditures and receipts
relating to the Project. Comstock shall have the right to conduct such
examination and audit, at Comstock’s cost, no more than three (3) times per
calendar year, as part of an examination and audit.
(f)    Notwithstanding Section 5.1(c), at any time prior to the Funding
Completion Date, subject to the terms and conditions of this Section 5.1(f),
Tonogold may accelerate its acquisition of the Interest and become a member in
the Project Holding Company, by irrevocably depositing funds in an escrow
account for the sole benefit of the Project Holding Company, in the amount of
the Phase One Project Funding and/or the Phase Two Project Funding yet to be
funded in accordance with Section 5.1(c). Such notice shall be accompanied by an
irrevocable notice by Tonogold to exercise its option to purchase the American
Flat PP&E pursuant to Section 8.9 or, alternatively, Tonogold’s irrevocable
election to terminate such option, in order to allow Comstock time to comply
with Section 1.2. Tonogold’s right to acquire the Interest under this Section
5.1(f) shall be subject to and conditioned upon Tonogold’s satisfaction of all
of the following conditions: (i) Tonogold shall not have breached any of the
terms or conditions of this Agreement in any material respect and failed to cure
such breach within the 30-day cure period provided in Section 5.3; (ii) funding
from the escrow account of the remaining Phase One Project Funding and/or the
Phase Two Project Funding, as the case may be, as and when due under Section
5.1(c); and (iii) Tonogold shall execute and deliver an irrevocable agreement,
power of attorney and assignment of the Interest to Comstock (to be held in
escrow by legal counsel designated in writing by Comstock) that irrevocably
acknowledges and agrees that Tonogold shall automatically assign the Interest to
Comstock if Tonogold shall not satisfy the Phase One Project Funding and the
Phase Two Project Funding from the escrow account within the time frames
indicated in Section 5.1(c)(ii) and 5.1(c)(iv), respectively, which agreement,
power of attorney and assignment shall terminate and be released by Comstock’s
designated legal counsel upon joint instructions from Comstock and Tonogold
indicating that that the Phase One Project Funding and the Phase Two Project
Funding have each been satisfied within the time frames indicated in Section
5.1(c)(ii) and 5.1(c)(iv), respectively. If at any time prior to the Funding
Completion Date, Tonogold fails to make payments from the escrow account as and
when due under Section 5.1(c)(ii) or Section 5.1(c)(iv), respectively, for any
reason (including Tonogold’s voluntary election to cease making such payments
under this Agreement), then (i) the Option shall automatically terminate, expire
and be cancelled as provided in Section 5.1(d) and (ii) Tonogold and Comstock
agree that they will provide joint instructions to the escrow agent directing
that any funds remaining in escrow, less a deduction for any accrued but unpaid
expenses payable by Tonogold hereunder, be delivered to Tonogold.
(g)    From the Execution Date until the Funding Completion Date, Tonogold shall
be entitled to appoint one individual who shall be invited to attend and observe
all meetings of the Comstock’s board of directors or audit committee called by
such governing body for the purpose of monitoring


17

--------------------------------------------------------------------------------

EXECUTION COPY


the liquidity and budget planning of Comstock; provided, however, that such
board observer agrees to hold in confidence and trust, to act in a fiduciary
manner with respect to and not to disclose any information provided to or
learned by the board observer acting in such capacity. Notwithstanding the
provisions of this Section, Comstock reserves the right to exclude the board
observer from portions of any meeting where and to the extent that Comstock
reasonably believes, based on the advice of counsel, that excluding the board
observer from attending such portion of the meeting is reasonably necessary (i)
to preserve attorney-client, work product or similar privilege with respect to
any matter, (ii) to comply with the terms and conditions of confidentiality
agreements with third parties, or (iii) because Comstock has determined, in good
faith, that there exists, with respect to the subject of such deliberation or
such information, an actual or potential conflict of interest between the
Participants. Furthermore, the members of the board of directors or audit
committee shall be entitled to hold reasonable executive sessions which the
board observer may not be invited to attend. Each board observer shall use the
same degree of care to protect Comstock’s confidential and proprietary
information as Tonogold uses to protect its own confidential and proprietary
information of like nature, but in no circumstances with less than reasonable
care. Tonogold acknowledges and agrees that any information received as a board
observer may be deemed to be material non-public information, and, accordingly,
Tonogold covenants and agrees not to purchase or sell the securities of Comstock
during the term of this Agreement.
5.2    Right of Entry
Comstock and its employees, agents, independent contractors, accountants,
attorneys and other representatives shall continue to have the unfettered and
absolute right to access the Lucerne Property and to conduct metallurgical
processing and testing, maintenance, reclamation, extraction of metals from new
science and associated activities on any or all of the Lucerne Property at any
time and from time to time so long as such activities do not unreasonably
interfere with the work programs or operations being conducted by Tonogold.
Furthermore, at any time after the execution of this Agreement and continuing
until completion of the exercise of the Option or until the termination of this
Agreement, whichever first occurs, Comstock and its employees, agents,
independent contractors, accountants, attorneys and other representatives shall,
subject to the terms and conditions of this Agreement, continue to have the
right and option to (subject to such activities not unreasonably interfering
with the work programs and operations being conducted by Tonogold):
(a)    enter upon any or all of the Lucerne Property;
(b)    retain legal possession of any or all of the Lucerne Property in an open
and conspicuous manner to defeat any claims or allegations of adverse
possession;
(c)    undertake any activities on any or all of the Lucerne Property required
under applicable Laws; and
(d)
on a reasonable basis, remove from any or all of the Lucerne Property samples
for metallurgical processing and testing, development and exploration related
activities.



18

--------------------------------------------------------------------------------

EXECUTION COPY


Tonogold acknowledges and agrees that it presently intends that Comstock shall
be a preferred provider for toll processing in the Merrill Crowe and leaching
facilities on commercial terms, if Tonogold, at its absolute election, decides
to seek toll treatment opportunities.
5.3    Cure Periods
If Tonogold breaches this Agreement, including failure to fulfill its covenants
and commitments or complete its obligations as set out in this Agreement,
Comstock shall not have the right to terminate this Agreement unless Comstock
shall have notified Tonogold of the breach and Tonogold has not cured the breach
within thirty (30) days after the date of such notice.
6.    PARTICIPATING INTERESTS
6.1    Participating Interests
(a)    Initial Participating Interests. Commencing on the Funding Completion
Date, the Participants shall have the following initial Participating Interests
in the Project Holding Company:
(i)    Tonogold – a Participating Interest equal to fifty one percent (51%), and
(ii)    Comstock – a Participating Interest equal to forty nine percent (49%),
(b)    Changes in Participating Interests. Commencing on the Funding Completion
Date, a Participant's Participating Interest shall only be changed as follows:
(iii)    upon an election or deemed election by a Participant not to contribute
or to continue to contribute to an approved Budget or to contribute less than
the percentage reflected by its Participating Interest;
(iv)    elimination of a minority interest as provided in Section 6.3;
(v)    pursuant to a transfer by a Participant of all or a portion of its
Participating Interest approved in accordance with this Agreement; or
(vi)    upon the acquisition by either Participant of part or all of the
Participating Interest of the other Participant, however occurring.
6.2    Capital Accounts; Voluntary Reduction in Participation; Dilution
(a)    The initial capital contribution (the “Initial Contribution”) of each of
the Participants to the Project Holding Company as of the Funding Completion
Date shall be deemed to be as follows:
(vii)    the Initial Contribution of Tonogold shall be $20,000,000 (or such
other amount that the Participants mutually agree upon that is equal to 51% of
the total capital contributions made to the Project Holding Company); and


19

--------------------------------------------------------------------------------

EXECUTION COPY


(viii)    the Initial Contribution of Comstock shall be $19,215,862 (or such
other amount that the Participants mutually agree upon that is equal to 49% of
the total capital contributions made to the Project Holding Company).
For the sake of clarity, neither the Phase One Project Funding nor the Phase Two
Project Funding shall be deemed to be capital contributions made to, or
investments in, the Project Holding Company, prior to the Funding Completion
Date. Accordingly, Tonogold shall not be a member or equity holder of the
Project Holding Company and shall not have any capital account or equity
ownership in the Project Holding Company at all if the Funding Completion Date
does not occur.
(b)    If at any time after the Funding Completion Date an approved Budget
contemplates the contribution of additional amounts to the capital of the
Project Holding Company by the Participants to fund an approved Program, each
Participant shall have the right to contribute its pro rata amount (based on its
respective Participating Interest) of the aggregate amount to be so contributed.
Notwithstanding the foregoing, a Participant may elect to:
(ix)    contribute some lesser amount than its respective pro rata amount; or
(x)    to not contribute at all,
and, in either such case, such electing Participant is hereinafter referred to
as a “Diluted Participant” and any other Participant is hereinafter referred to
as a “Non-Diluted Participant.”
(c)    Each Participant shall use reasonable best efforts to make such
Participant’s election as soon as practicable, subject to a maximum period of
ninety (90) days to make such Participant’s election after each Budget that is
presented to the Participants in accordance with Section 9.2, along with a proof
of funds demonstrating such Participants wherewithal to satisfy its funding
obligations. Any related Capital Calls must adhere to the procedures and timing
described in Section 9.7. Any such election must be made by written notice to
the Managing Director and to the other Participant.
(d)    If one Participant elects not to contribute its pro rata share of the
Budget, the other Participant shall have the right to elect to fund the
shortfall. Such Participant electing to fund the shortfall shall advise the
Managing Director and the other Participant within one hundred (100) days of
receipt of the Budget.
(e)        If 100% of the originally proposed Budget has not been committed to
by the Participants following the procedures established under clause 6.2(c) and
6.2(d), the Managing Director shall, in consultation with the Board/Manager and
the Participants prepare an amended Budget for presentation to the Participants.
Any such amended Budget shall be presented to the Participants for review and
the election of the Participants in the same manner and under the same
procedures described under clause 6.2(c) and 6.2(d) above.
(f)        Once a Budget has received the approval by the Participants and 100%
funding commitment thereof, each Party shall be committed to meeting its agreed
share and any failure to do so shall be regarded as a breach of this Agreement,
subject to Section 9.7(d).


20

--------------------------------------------------------------------------------

EXECUTION COPY


(g)    If the amounts to be contributed to the capital of the Project Holding
Company by the Participants pursuant to such approved Budget is decreased by
mutual agreement of the Participants after the approval of such Budget, each
Participant shall again have the right to reconsider its election and make a new
election so long as the percent of the new commitment is not less than that of
its original commitment. Each Participant shall have a period of thirty (30)
days after each such change is approved to make a new election.
(h)    Supplementary Budgets can be proposed from time to time or at any time
after the Funding Completion Date, in the same manner and under the same
procedures described under clause 6.2(c) and 6.2(d) above; provided, that any
related Capital Calls must adhere to the procedures and timing described in
Section 9.7.
(i)    If a Non-Diluted Participant elects to make, and actually makes, the
contributions that would have been made by the Diluted Participant, the
Participating Interest of the Diluted Participant shall be recalculated at the
time of such actual contribution by: dividing (i) the sum of a + b + c for the
Diluted Participant by (ii) the sum of a + b + c for all Participants; and
multiplying the result by 100, where:
a = the value of the Initial Contribution of the applicable Participant as
defined in Section 6.2(a),
b = the total of all of the contributions of the applicable Participant after
the Funding Completion Date through the time of such actual contribution, and
c = the amount that the applicable Participant actually contributes pursuant to
such approved Budget (but not more than the amount provided for in such Budget).
The Participating Interest of the Non-Diluted Participant shall thereupon be
recalculated in the same manner.
Except as otherwise provided in this Agreement, a Diluted Participant shall
retain all of its rights and obligations under this Agreement, including the
right to make future contributions to the capital of the Project Holding Company
on the basis of its recalculated Participating Interest at the applicable time.
This Section 6.2 shall be subject to Section 9.4.
6.3    Elimination of Minority Interest
(a)    At any time after the Funding Completion Date, in the event that any
Participant’s Participating Interest dilutes to an amount which is less than
five percent (5%) of the aggregate of all of the Participating Interests in the
Project Holding Company, such Participant’s Participating Interest in the
Project Holding Company shall be cancelled, free and clear of any Encumbrances,
in exchange for a net smelter royalty (the “NSR Royalty”), based upon two and
one-half percent (2.5%) of the net revenue (direct or indirect) earned by the
Project Holding Company from the sale of metal or non-metal products less
transportation and refining costs. The Participant receiving the


21

--------------------------------------------------------------------------------

EXECUTION COPY


NSR Royalty shall be deemed to have withdrawn from the Project Holding Company
and relinquished its entire Participating Interest in exchange for the NSR
Royalty.
(b)    On conversion of a Participating Interest into the NSR Royalty pursuant
to this Section 6.3, the Relevant Parties covenant and agree to execute and
deliver a mutually acceptable net smelter royalty agreement.
(c)    If a Participant relinquishes its Participating Interest pursuant to this
Section 6.3, the other Participant and the Project Holding Company shall have
the unfettered right to make all decisions regarding the Lucerne Property and,
in the case that the American Flat PP&E option is exercised pursuant to Section
8.9, to the American Flat PP&E, and the Operations, including any decisions at
any time or from time to time to suspend, curtail or terminate any production as
they, in their sole discretion, may determine. Except as otherwise provided in
this Agreement, this Agreement shall terminate on conversion of a Participant’s
Participating Interest into the NSR Royalty.
(d)    For the purposes of this Section 6.3 and the calculation of a
Participant’s Participating Interest for the exchange thereof for the NSR
Royalty:
(xi)    Comstock and any and all assignees of Comstock’s Participating Interest,
in whole or in part, shall be aggregated into one combined Participating
Interest; and
(xii)    Tonogold and any and all assignees of Tonogold’s Participating
Interest, in whole or in part, shall be aggregated into one combined
Participating Interest, and,
as a result, there shall only be one NSR Royalty aggregating two and a half
percent (2.5%), which shall be allocated ratably among the exchanging
Participant and its assignees (except as they may otherwise agree).
6.4    Continuing Liabilities Upon Adjustments of the Participating Interests
Any withdrawal of a Participant from the Project Holding Company or any
reduction of a Participant's Participating Interest under this Agreement shall
not relieve such Participant of its share of any liability arising out of
Operations conducted prior to such withdrawal or reduction, including, without
limitation, Environmental and Mining Compliance and other Continuing
Obligations.
6.5    Subordination of Interests
Each Participant shall, from time to time, take all necessary actions, including
the execution of appropriate agreements, to pledge and subordinate its
Participating Interest, any liens it may hold which are created under this
Agreement and any other right or interest it holds with respect to the Lucerne
Property (other than an NSR Royalty created pursuant to Section 6.3) and, in the
case that the American Flat PP&E option is exercised pursuant to Section 8.9, to
the American Flat PP&E, to any secured borrowings of the Project Holding Company
for Operations approved by the Board/Manager in accordance herewith.


22

--------------------------------------------------------------------------------

EXECUTION COPY


7.    GOVERNANCE
7.1    Organization and Composition
Upon the Execution Date, the Participants shall establish a steering committee
(the “Steering Committee”).
Until the Funding Completion Date, the Steering Committee shall solely exist to
steer activities of the actions of the Project Managing Director under this
Agreement and shall not act or deemed to be elected in any management or board
capacity or any other supervisory or other affiliation with respect to the
Project Holding Company. For the sake of clarification, during the period from
the Execution Date until the Funding Completion Date, the Steering Committee
shall have the power to approve Programs and Budgets for the Project.
After the Funding Completion Date, the Steering Committee (or their replacements
designated by Tonogold or Comstock, as the case may be) shall be replaced with a
governing body elected to act as such for the Project Holding Company in
accordance with this Agreement (such governing body, the “Board/Manager”). The
Board/Manager shall be bestowed with all of the rights, duties and obligations
of a “Manager” of a limited liability company as defined in NRS 86.071.
The Steering Committee or the Board/Manager, as the case may be, shall be
comprised of five (5) members, three (3) of whom shall be appointed by Tonogold
and two (2) of whom shall be appointed by Comstock (except that, if Tonogold and
its Affiliates cease to own fifty-one percent (51%) of the Participating
Interests after the Funding Completion Date, then three (3) of whom shall be
appointed by Comstock and two (2) of whom shall be appointed by Tonogold).
Subject to and without limiting the rights and obligations of the Relevant
Parties hereunder, after the Funding Completion Date, the Board/Manager shall
manage or direct the management of the Project Holding Company in accordance
with this Agreement (including, without limitation Exhibit D annexed hereto).
Quorum for meetings of the Steering Committee or the Board/Manager (as the case
may be) shall be five (5). Decisions of the Steering Committee and the
Board/Manager shall be made by majority vote and approval, except that decisions
related to the following matters shall require the unanimous vote and approval
(the “Special Approval Vote”):
(a)
sale, disposal or transfer of the Lucerne Property and, in the case that the
American Flat PP&E option is exercised pursuant to Section 8.9, the American
Flat PP&E;

(b)
change of the name of the Project Holding Company;

(c)
change in scope of the business of the Project Holding Company;

(d)
investments outside the scope of the business of the Project Holding Company or
investments by the Project Holding Company in excess of approved Budgets;



23

--------------------------------------------------------------------------------

EXECUTION COPY


(e)
creation of subsidiaries of the Project Holding Company;

(f)
admission of new members to the Project Holding Company or issuance of equity by
the Project Holding Company;

(g)
incurrence of debt or grant of Encumbrances or guarantees by the Project Holding
Company or any incurrence of debt by either Participant secured by an
Encumbrance on equity interests in the Project Holding Company (other than
Permitted Encumbrances) or the Lucerne Property (other than Permitted
Encumbrances) and, in the case that the American Flat PP&E option is exercised
pursuant to Section 8.9, the American Flat PP&E (other than Permitted
Encumbrances);

(h)
payment of dividends or other distributions or return of capital by the Project
Holding Company;

(i)
amendments, supplements, restatements or other modifications of the operating
agreement for the Project Holding Company or the articles of formation of the
Project Holding Company;

(j)
filing for bankruptcy protection or reorganization or other insolvency-related
actions;

(k)
contracts, not entered into in the ordinary course of business, (i) for value in
excess of $2,000,000, (ii) with competitors, (iii) that are not terminable on 30
days’ notice without payment or penalty or (iv) that contain change of control
termination or penalty provisions;

(l)
capital expenditures not contemplated in a Budget or supplementary Budget (as
prescribed under clause 6.2(h)) previously approved by the Steering Committee or
the Board/Manager;

(m)
acquisitions, investments in third parties, strategic alliances or partnerships;

(n)
settlement, commencement or significant decision relating to litigation,
arbitration or administrative or investigative proceedings;

(o)
activities or Programs by the Project Holding Company outside the scope of the
purpose of this Agreement described in Section 1.1;

(p)
disparagement of either of the Participants or their respective nor any of their
products, services, officers, employees, directors, investors, agents or
customers, and any other activities (including unprofessional conduct or
violation of confidentiality provisions of this Agreement) that could reasonably
be expected to adversely affect the reputation of any such products, services or
persons, the mining industry or the Comstock District; and



24

--------------------------------------------------------------------------------

EXECUTION COPY


(q)
reorganizations, amalgamations, mergers, consolidations, recapitalizations,
restructurings or other significant transactions involving the Project Holding
Company.

7.2    Governance
Tonogold, in its capacity as Project Managing Director of the Project or as
Managing Director of the Project Holding Company, as the case may be, shall at
all times remain subject to the direction of the Steering Committee or the
Board/Manager, as the case may be, and the rights of Comstock hereunder. The
Steering Committee and the Board/Manager, as the case may be, shall act in a
manner that is consistent with the requirements of this Agreement and shall
cause the Project Holding Company to act in accordance with this Agreement. The
Relevant Parties agree that Exhibit D sets forth the initial Program and Budget,
including all anticipated staffing needs and compensation and capital spending
involved in the Phase One Project Funding and the Phase Two Project Funding, and
approve the same.
7.3    Meetings
The Steering Committee and the Board/Manager, as the case may be, shall hold
regular meetings at least quarterly in Storey County, Nevada or at other places
mutually agreed by the Participants. The Managing Director or Project Managing
Director, as the case may be, shall give not less than sixty (60) days’ notice
to the Participants of such regular meetings (unless such notice is waived by
the Participants). Additionally, any Participant may call a special meeting upon
not less than twenty (20) Business Days’ notice to the Managing Director (or
Project Managing Director) and the other Participant (unless such notice is
waived by the Managing Director and the other Participant). Each notice of a
meeting shall include an itemized agenda prepared by the Managing Director (or
Project Managing Director) in the case of a regular meeting, or by the
Participant calling the meeting in the case of a special meeting, but any matter
may be considered with the consent of all Participants. The Managing Director
(or Project Managing Director) shall prepare minutes of all meetings and shall
distribute copies of such minutes to the Participants within thirty (30) days
after the meeting. The Participants shall have thirty (30) days after receipt to
sign and return such copies or to provide any written comments on such minutes
to the Managing Director (or Project Managing Director). If a Participant timely
submits written comments on such minutes, the Steering Committee or the
Board/Manager, as the case may be, shall seek, for a period not to exceed thirty
(30) days, to agree upon minutes of such meeting acceptable to the Participants.
At the end of such period, failing agreement by the Participants on revised
minutes, the minutes of the meeting shall be the original minutes as prepared by
the Managing Director (or Project Managing Director), together with the comments
on the minutes made by the Participants. Both of these documents shall be placed
in the minute book for the Project Holding Company maintained by the Managing
Director (or Project Managing Director). If personnel employed in Operations are
required to attend a Steering Committee or Board/Manager meeting, reasonable
costs incurred in connection with such attendance shall be a Project Cost. All
other costs associated with Steering Committee and Board/Manager meetings shall
be paid for by the Participants individually.
7.4    Action Without Meeting


25

--------------------------------------------------------------------------------

EXECUTION COPY


In lieu of meetings, the Steering Committee or Board/Manager may: (i) hold
telephone conferences, so long as all members participating can hear each other
simultaneously and minutes are prepared in accordance with Section 7.3; or (ii)
act by consent in writing signed by all members.
8.    PROJECT MANAGING DIRECTOR AND MANAGING DIRECTOR
8.1    Appointment
(a)    On the Execution Date, Comstock hereby appoints Tonogold as managing
director of the Project (the “Project Managing Director”) with overall
management responsibility for Operations prior to the Funding Completion Date as
provided under this Agreement. Subject to and conditioned upon the Funding
Completion Date and Tonogold exercising the Option, Tonogold shall be appointed
as the Managing Director of the Project (the “Managing Director”). The Managing
Director shall act as such only on an informed basis in good faith on behalf and
for the benefit of the Project.
(b)    If appointed as Managing Director in accordance with Section 8.1(a),
Tonogold shall remain as Managing Director:
(xiii)    until it resigns or is deemed to have resigned pursuant to Section
8.4;
(xiv)    this Agreement is terminated; or
(xv)    until its Participating Interest ceases to be greater than fifty percent
(50%) after the Funding Completion Date,
in which event the Participants shall appoint a new Managing Director by
unanimous consent.
8.2    Powers and Duties of Project Managing Director Prior to Option Exercise
Subject to the terms and conditions of this Agreement and to the direction of
the Steering Committee, prior to the Funding Completion Date, the Project
Managing Director shall have the following powers and duties:
(a)    the Project Managing Director shall manage, direct and control
Operations, in a manner that is substantially consistent with the initial
Program and Budget annexed hereto as Exhibit D and any subsequent approved
Program and Budget;
(b)    the Project Managing Director shall implement the decisions of the
Steering Committee, shall make all expenditures necessary to carry out approved
Programs;
(c)    the Project Managing Director shall use reasonable efforts to:
(xvi)    purchase or otherwise acquire all material, supplies, equipment, water,
utility and transportation services required for Operations, such purchases and
acquisitions to be made on the best terms available, taking into account all of
the circumstances;


26

--------------------------------------------------------------------------------

EXECUTION COPY


(xvii)    obtain such customary warranties and guarantees as are available in
connection with such purchases and acquisitions; and
(xviii)    keep the Lucerne Property free and clear of all Encumbrances, except
for:
(A)    Permitted Encumbrances; or
(B)    other Encumbrances specifically authorized by the Steering Committee;
(d)    the Project Managing Director shall:
(xix)    make or arrange for all payments required by concessions, leases,
permits, contracts and other agreements resulting from or relating to
Operations;
(xx)    reimburse Comstock within five (5) days following the end of the month
the invoice was received by the Project Managing Director for any and all
support, services, goods and investment made on behalf or in furtherance of
Operations and other activities associated with exploring, assessing,
engineering or developing the Lucerne Property, it being understood that such
reimbursements will only be made with respect to expenses incurred on behalf of
the Project that are specifically included as part of the approved Program and
Budget and will apply toward the Phase One Project Funding or Phase Two Project
Funding, as the case may be;
(xxi)    pay assessments and like charges resulting from Operations; and
(xxii)    do all other acts reasonably necessary to maintain the Lucerne
Property;
(e)    the Project Managing Director shall:
(xxiii)    apply for all additional, necessary permits;
(xxiv)    comply with all applicable Laws;
(xxv)    notify promptly the Steering Committee of any allegations of
substantial violation of any such permits or Laws;
(xxvi)    prepare and file all reports or notices required for Operations; and
(xxvii)    in the event of any violation of permits or Laws, timely use
reasonable commercial efforts to cure or resolve such violations;
(f)    the Project Managing Director shall notify the Participants promptly of
any litigation, arbitration or administrative or investigative proceeding
commenced against Tonogold, Comstock, the Project Holding Company or affecting
Operations or the Lucerne Property;
(g)    the Project Managing Director shall have the right to carry out its
responsibilities as such hereunder through agents or independent contractors or,
subject to Section 8.7, Affiliates;


27

--------------------------------------------------------------------------------

EXECUTION COPY


(h)    the Project Managing Director shall keep and maintain all required
accounting and financial records in accordance with U.S. generally accepted
accounting procedures consistently applied;
(i)    the Project Managing Director shall keep the Steering Committee advised
of all Operations by submitting in writing to the Steering Committee:
(xxviii)    monthly progress reports, which include statements of expenditures
and comparisons of such expenditures to the approved Budget;
(xxix)    periodic summaries of data acquired;
(xxx)    copies of reports concerning Operations;
(xxxi)    a detailed final report within sixty (60) days after completion of
each Program and Budget, which shall include comparisons between actual and
budgeted expenditures; and
(xxxii)    such other reports as the Steering Committee or any Participant may
reasonably request;
(i)    at all reasonable times, the Project Managing Director shall provide the
Steering Committee or the representative of any Participant, upon the request of
any member of the Steering Committee, access to, and the right to inspect and
copy, all information acquired in Operations, including but not limited to maps,
drill logs, core tests, reports, surveys, assays, analyses, production reports,
operations data, technical data and accounting and financial records;
(j)    the Project Managing Director shall allow Comstock, at Comstock’s sole
risk and expense, and subject to reasonable safety regulations, to inspect the
Lucerne Property and Operations at all reasonable times, so long as Comstock
does not unreasonably interfere with Operations;
(a)    the Project Managing Director shall have the right to perform the
assessment work required hereunder pursuant to a common plan of exploration on
other properties;
(b)    the Project Managing Director shall timely record and file with the
appropriate governmental office any required affidavits, notices of intent to
hold and other documents in proper form attesting to the payment of Government
Fees and the performance of assessment work, in each case in sufficient detail
to reflect compliance with the applicable requirements;
(c)    if authorized by the Steering Committee, the Project Managing Director
may apply for patents or mining leases or other forms of mineral tenure for any
such claims;
(d)    the Project Managing Director shall prepare a plan for Environmental and
Mining Compliance for all Operations consistent with the requirements of any
applicable Laws or contractual obligations and shall include in each Program and
Budget sufficient funding to implement the plan and to satisfy the financial
assurance requirements of any applicable Law or


28

--------------------------------------------------------------------------------

EXECUTION COPY


contractual obligation pertaining to Environmental and Mining Compliance (which
plan, to the extent practicable, shall incorporate concurrent reclamation of any
parts of the Lucerne Property disturbed by Operations and conform with the
conditions present in the existing Storey County, Nevada, Special Use Permit
authorizing mining and exploration activities); and
(e)    the Project Managing Director shall undertake all other activities
reasonably necessary to fulfill the foregoing.
8.3    Powers and Duties of Managing Director After Option Exercise
Subject to the terms and conditions of this Agreement and to the direction of
the Board/Manager, on and after the Funding Completion Date, the Managing
Director shall have the following powers and duties:
(a)    the Managing Director shall manage, direct and control Operations, in
accordance with the Program and Budget approved by the Board/Manager, and shall
prepare and present to the Board/Manager proposed Programs and Budgets;
(b)    the Managing Director shall implement the decisions of the Board/Manager,
shall make all expenditures necessary to carry out approved Programs, and shall
promptly advise the Board/Manager if the Project Holding Company lacks
sufficient funds to carry out the approved Programs and Budgets;
(c)    the Managing Director shall use reasonable efforts to:
(i)    purchase or otherwise acquire all material, supplies, equipment, water,
utility and transportation services required for Operations, such purchases and
acquisitions to be made on the best terms available, taking into account all of
the circumstances;
(ii)    obtain such customary warranties and guarantees as are available in
connection with such purchases and acquisitions; and
(iii)    keep the Lucerne Property and, in the case that the American Flat PP&E
option is exercised pursuant to Section 8.9, the American Flat PP&E, free and
clear of all Encumbrances, except for:
(A)    Permitted Encumbrances; or
(B)    other Encumbrances specifically authorized by the Board/Manager;
(d)    the Managing Director shall act as the principal operating manager of the
Project Holding Company, as is customary for that role in an industrial mining
company, including but not limited to the following:
(i)    make or arrange for all payments required by concessions, leases,
permits, contracts and other agreements related to the Lucerne Property and, in
the case that the American Flat PP&E option is exercised pursuant to Section
8.9, to the American Flat PP&E;


29

--------------------------------------------------------------------------------

EXECUTION COPY


(ii)    pay all taxes, assessments and like charges on the Operations and the
Lucerne Property and, in the case that the American Flat PP&E option is
exercised pursuant to Section 8.9, to the American Flat PP&E except taxes
determined or measured by a Participant’s sales revenue or net income and, if
authorized by the Board/Manager, the Managing Director shall have the right to
contest, in the courts or otherwise, the validity or amount of any taxes,
assessments or charges if the Managing Director deems them to be unlawful,
unjust, unequal or excessive, or to undertake such other steps or proceedings as
the Managing Director may deem reasonably necessary to secure a cancellation,
reduction, readjustment or equalization thereof before the Managing Director
shall be required to pay them, but in no event shall the Managing Director
permit or allow title to the Lucerne Property (and the American Flat PP&E, if
the option to purchase the American Flat PP&E under Section 8.9 has been
exercised) to be lost as the result of the non-payment of any taxes, assessments
or like charges; and
(iii)    do all other acts reasonably necessary to maintain the Lucerne Property
(and the American Flat PP&E, if the option to purchase the American Flat PP&E
under Section 8.9 has been exercised);
(e)    the Managing Director shall:
(i)    apply for and maintain all necessary permits;
(ii)    comply with all applicable Laws;
(iii)    notify promptly the Board/Manager of any allegations of substantial
violation of any such permits or Laws;
(iv)    prepare and file all reports or notices required for Operations; and
(v)    in the event of any violation of permits or Laws, timely use reasonable
commercial efforts to cure or resolve such violations;
(f)    the Managing Director shall notify the Participants promptly of any
litigation, arbitration or administrative or investigative proceeding commenced
against the Project Holding Company or affecting Operations or the Lucerne
Property (and the American Flat PP&E, if the option to purchase the American
Flat PP&E under Section 8.9 has been exercised);
(g)    the Managing Director shall prosecute and defend, but shall not initiate
without consent of the Board/Manager, any and all litigation, arbitration or
administrative or investigative proceeding arising out of Operations (it being
understood that the non-managing Participant shall have the right to
participate, at its own expense, in such litigation, arbitration or
administrative or investigative proceeding and that approval of the
Board/Manager shall be required in advance of any settlement involving payments,
commitments or obligations in excess of one hundred thousand dollars ($100,000)
in cash or value;


30

--------------------------------------------------------------------------------

EXECUTION COPY


(h)    the Managing Director shall have the right to carry out its
responsibilities as such hereunder through agents or independent contractors or,
with prior notice to the Participants and subject to Section 8.7, Affiliates;
(i)    the Managing Director shall keep and maintain all required accounting and
financial records in accordance with U.S. generally accepted accounting
procedures consistently applied;
(j)    the Managing Director shall select and employ at competitive rates all
supervision and labor necessary or appropriate to all Operations (it being
understood that all persons so employed, the number thereof, their hours of
labor and their compensation shall be determined by the Managing Director and
they shall be employees of the Managing Director; provided, that compensation
for any employee or consultant earning more than fifty thousand ($50,000) per
year must be approved by the Board/Manager);
(k)    the Managing Director shall keep the Board/Manager advised of all
Operations by submitting in writing to the Board/Manager:
(i)    monthly progress reports, which include statements of expenditures and
comparisons of such expenditures to the approved Budget;
(ii)    periodic summaries of data acquired;
(iii)    copies of reports concerning Operations;
(iv)    a detailed final report within sixty (60) days after completion of each
Program and Budget, which shall include comparisons between actual and budgeted
expenditures; and
(v)    such other reports as the Board/Manager or any Participant may reasonably
request;
(l)    at all reasonable times, the Managing Director shall provide the
Board/Manager or the representative of any Participant, upon the request of any
member of the Board/Manager, access to, and the right to inspect and copy, all
information acquired in Operations, including but not limited to maps, drill
logs, core tests, reports, surveys, assays, analyses, production reports,
operations data, technical data and accounting and financial records;
(m)    the Managing Director shall allow the non-managing Participant, at its
sole risk and expense, and subject to reasonable safety regulations, to inspect
the Lucerne Property (and the American Flat PP&E, if the option to purchase the
American Flat PP&E under Section 8.9 has been exercised) and Operations at all
reasonable times, so long as the inspecting Participant does not unreasonably
interfere with Operations;
(n)    the Managing Director shall maintain insurance for the benefit of the
Project Holding Company and the Participants, in such amounts and of such nature
as the Managing Director deems necessary or advisable to protect the Lucerne
Property (and the American Flat PP&E, if the option to purchase the American
Flat PP&E under Section 8.9 has been exercised) and Operations;


31

--------------------------------------------------------------------------------

EXECUTION COPY


(o)    the Managing Director shall perform or cause to be performed all
assessment and other work, and shall pay all Government Fees required by Law in
order to maintain in good standing all mining leases, surface leases, claims and
other tenures included within the Lucerne Property (and the American Flat PP&E,
if the option to purchase the American Flat PP&E under Section 8.9 has been
exercised). The Managing Director shall have the right to perform the assessment
work required hereunder pursuant to a common plan of exploration on other
properties;
(p)    the Managing Director shall timely record and file with the appropriate
governmental office any required affidavits, notices of intent to hold and other
documents in proper form attesting to the payment of Government Fees and the
performance of assessment work, in each case in sufficient detail to reflect
compliance with the applicable requirements;
(q)    if authorized by the Board/Manager, the Managing Director may:
(i)    locate, amend or relocate any mining claim;
(ii)    locate any fractions resulting from such amendment or relocation; and
(iii)    apply for patents or mining leases or other forms of mineral tenure for
any such claims;
(r)    the Managing Director shall direct the Project Holding Company (with
expenses relating thereto to be reimbursed by the Managing Director) from time
to time to prepare a plan for Environmental and Mining Compliance for all
Operations consistent with the requirements of any applicable Laws or
contractual obligations and shall include in each Program and Budget sufficient
funding to implement the plan and to satisfy the financial assurance
requirements of any applicable Law or contractual obligation pertaining to
Environmental and Mining Compliance (which plan, to the extent practicable,
shall incorporate concurrent reclamation of any parts of the Lucerne Property
(and the American Flat PP&E, if the option to purchase the American Flat PP&E
under Section 8.9 has been exercised) disturbed by Operations);
(s)    with the authorization of the Participants and approval of the
Board/Manager, the Managing Director may enter into future contracts, forward
sales, trading inputs, calls, options or any similar hedging, price protection
or marketing mechanisms (collectively, “Hedging Contracts”) for such length of
time and on such terms as may be so consented to and approved; and
(t)    the Managing Director shall undertake all other activities reasonably
necessary to fulfill the foregoing.
8.4    Standard of Care
Each of the Project Managing Director and Managing Director shall discharge its
duties under Section 8.2 or Section 8.3, as case may be, and conduct all
Operations in a good and workmanlike manner, in accordance with sound mining and
other applicable industry standards and practices, and in material compliance
with the terms and provisions of concessions, leases,


32

--------------------------------------------------------------------------------

EXECUTION COPY


permits, contracts and other agreements pertaining to the Lucerne Property (and
the American Flat PP&E, if the option to purchase the American Flat PP&E under
Section 8.9 has been exercised). The Managing Director as such shall not be
liable to the non-managing Participant for any act or omission resulting in
damage, loss, cost, penalty or fine to the Project Holding Company, except to
the extent caused by or attributable to the Managing Director’s breach of this
Agreement (or the operating agreement for the Project Holding Company), bad
faith, fraud, willful misconduct or gross negligence. The Managing Director
shall not be in default of its duties under this Agreement if its inability to
perform results from the failure of a non-managing Participant to perform acts
or to contribute amounts required of it pursuant to this Agreement.
8.5    Resignation; Deemed Offer to Resign
Each of the Project Managing Director and the Managing Director may resign as
such upon thirty (30) days’ prior written notice to the Steering Committee or
the Board/Manager, as the case may be. If any of the following shall occur, the
Project Managing Director or the Managing Director, as the case may be, shall be
deemed to have offered to resign:
(a)    the aggregate Participating Interest of the Managing Director and its
Affiliates ceases to be the highest among the Participants and their respective
Affiliates after the Funding Completion Date;
(b)    the Managing Director or the Project Managing Director fails to perform a
material obligation imposed upon it under this Agreement and such failure
continues for a period of sixty (60) days after notice from the other
Participant;
(c)    subject to availability of funds in the accounts of the Project Holding
Company , the Managing Director fails to pay bills pertaining to Operations
within ninety (90) days after they are due, unless the Managing Director is
contesting such unpaid bills in good faith;
(d)    the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for or over a substantial part of the Project
Managing Director’s or the Managing Director's assets, which appointment is
neither made ineffective nor discharged within thirty (30) days after the making
thereof, or such appointment is consented to, requested by or acquiesced in by
the Managing Director;
(e)    the Managing Director or the Project Managing Director commences a
voluntary case under any applicable bankruptcy, insolvency or similar law now or
hereafter in effect, consents to the entry of an order for relief in an
involuntary case under any such law, makes a general assignment for the benefit
of creditors or takes corporate or other action in furtherance of any of the
foregoing;
(f)    if Tonogold is the Managing Director, a material breach hereof by
Tonogold and such breach continues for a period of thirty (30) days after notice
from the other Participant; or


33

--------------------------------------------------------------------------------

EXECUTION COPY


(g)    entry is made against the Managing Director of a judgment, decree or
order for relief affecting its ability to serve as manager of the Project
Holding Company or affecting its Participating Interest or a material portion of
other assets by a court of competent jurisdiction.
The Managing Director or the Project Managing Director shall immediate written
notice to the other Participant of any events which would give rise to any such
deemed offer as well as of the occurrence of any such deemed offer. Any such
offer may be accepted by the other Participant at any time prior to the
expiration of ninety (90) days following such notice. If more than one event
occurs that would constitute a deemed offer, such deemed offer shall occur upon
each such event. In the event of any resignation of deemed offer to reign which
is accepted, the other Participant may elect to become the new Managing Director
by notice to the Board/Manager within thirty (30) days after such notice of
resignation. If the other Participant does not so elect, the new Managing
Director shall be determined by mutual agreement of the Participants.
8.6    Payments to Managing Director/Project Managing Director
Neither the Project Managing Director nor the Managing Director shall be
remunerated in its capacity as such unless such remuneration is unanimously
approved in writing by the Steering Committee. However the Project Managing
Director and the Managing Director shall be entitled to monthly reimbursement of
the prorated actual costs of the reasonable time of the employees of the Project
Managing Director or the Managing Director that is spent on the approved
Programs and evidenced by monthly timesheets at industry standard rates
preapproved by Tonogold and Comstock.
8.7    Transactions with Affiliates
(a)    If the Managing Director engages an Affiliate of the Managing Director to
provide services hereunder, the Managing Director shall do so on terms no less
favorable to the Project Holding Company than would be available from unrelated
persons in arm’s-length transactions, but in all events on terms not less
favorable to the Project Holding Company than fair terms.
(b)    Subject to Section 10, the Managing Director shall be permitted to sell
Products from the Lucerne Property (and the American Flat PP&E, if the option to
purchase the American Flat PP&E under Section 8.9 has been exercised) in the
form of raw ore, concentrates or derivatives to each of the Participants or
their Affiliates, provided that Comstock shall have a right of first refusal to
purchase any or all such Products so long as Comstock is willing to purchase at
prices and on terms no less favorable to the Project Holding Company than those
which would be available from unrelated persons in arm’s-length transactions.
8.8    Independent Contractor
The Managing Director is and shall act as an independent contractor and not as
the agent of the other Participant. The Managing Director shall maintain
complete control over its employees and other representatives and all of its
consultants, contractors and subcontractors with respect to performance of
Operations. Nothing contained in this Agreement or any contract or subcontract


34

--------------------------------------------------------------------------------

EXECUTION COPY


awarded by the Managing Director shall create any contractual relationship
between any such consultant, contractor or subcontractor and the other
Participant.
8.9    Option to Purchase American Flats Properties
Starting on the date that Tonogold has delivered notice pursuant to Section
5.1(c)(v) and ending on the Funding Completion Date, Tonogold, on behalf, and
for the benefit, of the Project Holding Company, shall have an option to
purchase all (but not less than all) of the assets described on Exhibit G
annexed hereto (collectively, the “American Flat PP&E”) for a total purchase
price of $25,000,000 (as adjusted pursuant to the formula set forth below in
this Section 8.9). For the sake of clarity, subject to the provisions of this
Section 8.9, Comstock shall not have any obligation to retain ownership of all
or any portion of the American Flat PP&E. If Tonogold exercises its right to
purchase the American Flat PP&E under this Section 8.9 (which shall be
contributed to the Project Holding Company in exchange for nil consideration),
then Comstock and Tonogold agree that the purchase price may be paid pursuant to
the terms of the Joint Venture Promissory Note (with the principal payments
proportionally adjusted to reflect a change in the purchase price, if
applicable, in accordance with the formula set forth below in this Section 8.9.
The purchase price payable by Tonogold shall be adjusted in accordance with the
following formula:
Adjusted purchase price = [($49,000,000 - P - PT) * 51%] - (PT * 49%), where
“PT” is the cumulative amounts paid by Tonogold for the purchase of American
Flat PP&E under Section 8.10(a) during the term of this Agreement
“P” is the cumulative net proceeds received by Comstock from third parties for
the purchase of American Flat PP&E during the term of this Agreement
Comstock covenants and agrees that during the term of this Agreement, Comstock
shall (i) update Exhibit G for changes in the assets included among the American
Flat PP&E and provide such updated Exhibit G to Tonogold and (ii) be prohibited
from selling any further parts of the American Flat PP&E if (a) the proceeds
from the sale of the American Flat PP&E to Tonogold and third parties would
exceed $25,000,000 (unless and until this Agreement is terminated or the
American Flat PP&E option lapses pursuant to this Section 8.9) or (b) in the
event that Tonogold exercises its American Flat PP&E option pursuant to this
Section 8.9.
8.10    Rights of First Refusal
(a)    Starting on the Execution Date and ending on the earlier to occur of (i)
the termination of this Agreement or (ii) the Funding Completion Date, Tonogold,
on behalf, and for the benefit, of the Project Holding Company, shall have a
right of first refusal to purchase all or a portion of the American Flat PP&E,
if Comstock determines to sell any the American Flat PP&E in Comstock's sole
discretion. For the sake of clarity, Comstock shall not have any obligation to
retain ownership or sell the American Flat PP&E. In the event that Comstock
receives an offer to purchase any of the American Flat PP&E and Comstock in its
sole discretion determines to accept such offer, Comstock will notify Tonogold
of such offer and the terms of such offer in writing within five (5) days of
Comstock’s determination to accept such offer. Tonogold shall then have thirty
(30) days


35

--------------------------------------------------------------------------------

EXECUTION COPY


to exercise its right of first refusal to purchase such American Flat PP&E at
the same price and on the same terms as contained in such offer (the “AF Offer
Terms”). If Tonogold elects not to exercise its rights under this Section
8.10(a) to purchase the American Flat PP&E, Comstock may sell the American Flat
PP&E to the offering party on the AF Offer Terms. In the event the offering
party does not purchase the American Flat PP&E on the AF Offer Terms then
Tonogold’s right of first refusal pursuant to this Section 8.10(a) shall
continue to apply to the American Flat PP&E. In the event that the American Flat
PP&E option lapses or is terminated by Tonogold pursuant to Section 1.2, any
American Flat PP&E assets acquired by Tonogold by virtue of this Section 8.10(a)
shall be removed from Comstock’s property by Tonogold no later than six (6)
months following such event.
(b)    Starting on the Execution Date and ending on the earlier to occur of (i)
the termination of this Agreement or (ii) the Funding Completion Date, Tonogold
shall have a right of first refusal to purchase all of Comstock’s Dayton mining
parcels, as described on Exhibit F annexed hereto (the “Mining Parcels”), if
Comstock determines to sell the Mining Parcels, in Comstock’s sole discretion.
For the sake of clarity, Comstock shall not have any obligation to retain
ownership or sell the Mining Parcels. In the event that Comstock receives an
offer to purchase the Mining Parcels and Comstock in its sole discretion
determines to accept such offer, Comstock will notify Tonogold of such offer and
the terms of such offer in writing within five (5) days of Comstock’s
determination to accept such offer. Tonogold shall then have thirty (30) days to
exercise its right of first refusal to purchase the Mining Parcels at the same
price and on the same terms as contained in such offer (the “Offer Terms”). If
Tonogold elects not to exercise its rights under this Section 8.10(b) to
purchase the Mining Parcels, Comstock may sell the Mining Parcels to the
offering party on the Offer Terms. In the event the offering party does not
purchase the Mining Parcels on the Offer Terms then Tonogold’s right of first
refusal pursuant to this Section 8.10(b) shall continue to apply to the Mining
Parcels.
9.    PROGRAMS AND BUDGETS
9.1    Operations Pursuant to Programs and Budgets
From and after the Funding Completion Date, Operations shall be conducted,
expenses shall be incurred and additional assets shall be acquired only pursuant
to Programs and Budgets approved pursuant to Section 9.2 and 9.3. Every Program
and Budget approved pursuant to this Agreement shall provide for accrual of
reasonably anticipated expenses for Environmental and Mining Compliance.
9.2    Presentation of Programs and Budgets
From and after the Funding Completion Date, proposed Programs and Budgets shall
be prepared by the Managing Director and shall generally be for one (1) calendar
year, broken down by month, with a forecast of the subsequent two (2) years
shown quarterly. Each approved Program and Budget, regardless of length, shall
be reviewed at least quarterly at the meetings of the Board/Manager. Each
Participant shall have the right (but no obligation) to fund its pro rata share
of an approved annual Budget. If a Participant agrees to fund any portion of an
approved Budget (such agreed upon portion, an “Authorized Allocation”), such
Participant shall be obligated to


36

--------------------------------------------------------------------------------

EXECUTION COPY


fund such Authorized Allocation when a Capital Call is made in accordance with
Section 9.7 below. The election of either Participant to fund less than its pro
rata share of an approved annual Budget may result in dilution in accordance
with Section 6.2.
9.3    Adoption of Proposed Programs and Budgets
At the annual meeting, the Board/Manager shall consider and vote on the proposed
Program and Budget.
9.4    Budget Overruns; Program Changes
The Managing Director shall immediately notify the Board/Manager of any material
departure from an approved Program and Budget. If the departure exceeds the
total of an approved Budget by more than fifteen percent (15%), then the excess
over fifteen percent (15%), except to the extent:
(i)    directly caused by an emergency, unexpected expenditure made pursuant to
Section 9.5 or a change in the metal price assumptions; or
(j)    authorized or ratified unanimously by the Board/Manager,
shall be for the sole account of the Managing Director. Contributions to capital
of the Project Holding Company by the Managing Director or its Affiliates to
fund such excess (whether or not greater fifteen percent (15%)) than shall not
be included in the calculations of or result in a change in the Participating
Interests.
9.5    Emergency Expenditures
In case of emergency, the Managing Director may take any action that it deems
necessary to protect health, safety, the environment or property, to protect the
Lucerne Property (and the American Flat PP&E, if the option to purchase the
American Flat PP&E under Section 8.9 has been exercised) or to comply with Law.
The Managing Director may also make reasonable expenditures on behalf of the
Project Holding Company for sudden unexpected events that are beyond its
reasonable control. In the case of an emergency or unexpected expenditure, the
Managing Director shall promptly notify the Participants of the emergency or
expenditure, and the Managing Director shall be reimbursed therefor first by the
Project Holding Company and, to the extent it has insufficient funds therefor,
by the Participants in proportion to their respective Participating Interests at
the time at which the emergency or unexpected expenditure is incurred.
9.6    Fiscal Year; Audits
(a)    The fiscal year of the Project Holding Company shall be the calendar
year.
(b)    Unless waived by all Participants prior to the end of any particular
calendar year, within ninety (90) days following the end of each calendar year,
the Managing Director shall provide audited financial statements for the Project
Holding Company for such calendar year prepared in accordance with U.S.
generally accepted accounting principles consistently applied. Prior to the


37

--------------------------------------------------------------------------------

EXECUTION COPY


Funding Completion Date, the audits shall be conducted by Comstock’s independent
registered public accounting firm and, thereafter, by the firm selected by the
Board/Manager.
(c)    In addition, each Participant shall have the right to conduct an
independent audit of all books, records and accounts of the Project Holding
Company and, in relation to the Project Holding Company and Operations, the
Managing Director, at the expense of such Participant.
9.7    Capital Contributions.
(a)     If the Project Holding Company has funding needs under an approved
Program and Budget that cannot be met by cash flow from Operations, the
Board/Manager may determine to request that the Participants make capital
contributions to the Project Holding Company for the periods indicated in the
approved Program and Budget (each, a “Capital Contribution”).
(b)    If the Board/Manager determines to request that the Participants make
Capital Contributions to the Company, the Board/Manager shall issue a written
request (a “Capital Call”) to each of the Participants for the making of such
Capital Contributions. The Capital Call shall specify (i) the total amount of
Capital Contributions requested from all Participants, (ii) the stated purpose
for such Capital Contributions that was previously identified in the approved
Program and Budget and (iii) the date that such funding is required.
(c)    Unless the Participants have otherwise mutually agreed to a different
allocation of funding obligations during the approval of the Program and Budget,
each Participant’s proportionate share of the total amount of Capital
Contributions shall be determined based on the Participating Interests of each
Participant immediately prior to the Capital Call. Each Participant acknowledges
that by declining to make a Capital Contribution pursuant to a Capital Call in
the full amount of such Participant’s proportionate share, its Participating
Interest may be diluted in accordance with the terms of Section 6.2, unless
otherwise agreed by the Parties.
(d)    Capital Contributions shall be due and payable on the due date indicated
on each Capital Call. Each Participant shall provide written notice to the
Board/Manager as soon as practicable to the extent that such Participant does
not intend to fund its Authorized Allocation (as defined in Section 9.2 above)
in full. The failure of a Participant to fund such Participant’s Authorized
Allocation shall be deemed to be a breach of this Agreement. In the event of a
breach of either Participant to fund such Participant’s Authorized Allocation,
the non-breaching Participant may seek compensation for damages (including
actual, consequential, special, indirect or incidental damages, if any), as may
be available under applicable Law; provided, that the maximum damages that
either Participant may be assessed shall be capped at the amount of such
Participant’s capital account. For the sake of clarity, the maximum liability
that either Participant shall have under this Agreement is the reduction of such
Participant’s capital account and, accordingly, such Participant’s Participating
Interest, however, such reduction shall not eliminate any Participant’s right to
the NSR Royalty under Section 6.3. Each Participant hereby covenants and agrees
that it shall use commercially reasonable efforts to mitigate damages for which
the other Participant would be liable under this Section 9.7(d).


38

--------------------------------------------------------------------------------

EXECUTION COPY


(e)    Within five (5) Business Days following the receipt of all Capital
Contributions, the Board/Manager shall give written notice to each Participant
specifying the amount of Capital Contributions actually received from each
Participant and any change in Participating Interests resulting therefrom.
10.    TERMINATION
10.1    Term and Termination
The term of this Agreement shall commence on the Execution Date and shall
continue until the earliest to occur of:
(a)    termination of this Agreement in accordance with the provisions of this
Agreement;
(b)    expiration of the Option in accordance with the provisions of this
Agreement; or
(c)    mutual agreement of the Participants to terminate this Agreement.


10.2    Continuing Obligations
The representations and warranties of the Participants set forth herein shall
survive the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby for a period of two years
following the termination hereof. The covenants and agreements of the Relevant
Parties set forth in this Agreement shall survive until the later of the
expiration of two years following the termination hereof or the date by which
such covenants or agreements, by their terms, are to be fully performed or
satisfied. Termination of this Agreement shall not release a Relevant Party from
any liability for breach prior to such termination or from any liability for
breach of covenants or agreements, which, by their terms, are to be performed
after such termination.
10.3    Disposition of Assets on Termination
Promptly after adoption by the Project Holding Company of a plan of dissolution
and liquidation, unless otherwise agreed by the Participants, the Managing
Director shall take all action necessary to wind up the activities of the
Project Holding Company, and all costs and expenses incurred in connection
therewith shall be expenses chargeable to the Project Holding Company.
10.4    Right to Data After Termination
After termination hereof other than for breach, each Participant shall be
entitled to copies of all information of the other Participant acquired
hereunder up to and including the date of termination and not previously
furnished to it; provided, that the Participant requesting such


39

--------------------------------------------------------------------------------

EXECUTION COPY


information pays for the cost of such copying and such information and agrees to
hold such information confidentially.
10.5    Continuing Authority
Promptly after adoption by the Project Holding Company of a plan of dissolution
and liquidation, unless otherwise agreed by the Participants, the Managing
Director shall have the power and authority to do all things on behalf of the
Project Holding Company, which are reasonably necessary or convenient to:
(a)    wind-up Operations; and
(b)    complete any transaction and satisfy any obligation, unfinished or
unsatisfied at the time of such termination or withdrawal, if the transaction or
obligation arises out of Operations prior to such termination or withdrawal.
10.6    Survival of Ingress and Egress After Termination
After termination hereof, the Participants shall continue to have rights of
reasonable ingress and egress to the Lucerne Property (and the American Flat
PP&E, if the option to purchase the American Flat PP&E under Section 8.9 has
been exercised) for purposes of monitoring Environmental and Mining Compliance.
11.    TRANSFER OF INTEREST
11.1    No transfers
No Participant shall transfer to any third party all or any part of its
Participating Interest without the prior written consent of the other
Participant (other than pursuant to Section 6.5); provided, however, that each
of the Participants shall have the right to transfer its Participating Interest
if such transfer occurs as a result of a the change of control of such
Participant. For the purposes of this Section 11, the word “transfer” shall mean
to convey, sell, assign, grant an option on, create an Encumbrance (other than a
Permitted Encumbrance) on or in any other manner transfer or alienate (including
by operation of Law, by merger, consolidation, amalgamation, combination or
other similar action, or by transfer of record holder of such Participating
Interest, directly or indirectly). For the purpose of this Section 11, the
phrase “change of control” shall mean the sale of all or substantially all the
assets of a Participant; any merger, consolidation or acquisition of a
Participant with, by or into another corporation, entity or person; or any
change in the ownership of more than fifty percent (50%) of the voting capital
stock of a Participant in one or more related transactions.
12.    GENERAL PROVISIONS
12.1    Notices
Any notice required or permitted to be given hereunder shall be in writing and
may be given by delivering such notice by hand, registered mail or paid courier
service, in each case to the


40

--------------------------------------------------------------------------------

EXECUTION COPY


addresses including in the preamble to this Agreement (which may be changed by
notice to the other Participant). The date of receipt of any notice hereunder
shall be (i) the date of delivery if delivered prior to 4:00 p.m. (local time
for the recipient) on a Business Day and on the next following Business Day if
delivered after 4:00 p.m. (local time for the recipient) on a Business Day or on
a day that is not a Business Day or (ii) if given by registered mail, the date
on which the notice is actually received by the addressee.
12.2    Waiver
The failure of a Participant to insist on the strict performance of any
provision of this Agreement or to exercise any right, power or remedy upon a
breach hereof shall not constitute a waiver of any provision of this Agreement
or limit the Participant’s right thereafter to enforce any provision or exercise
any right. A waiver is only valid if provided in writing and if given in respect
of any specific instance shall not be interpreted as a continuing waiver in
other instances unless expressly stated otherwise.
12.3    Modification
No modification of this Agreement shall be valid unless made in writing and duly
executed by each of the Participants. No modification of the operating agreement
of the Project Holding Company that is duly adopted in accordance with the terms
of this Agreement after the Funding Completion Date, shall be valid unless made
in writing and duly executed by each of the Participants.
12.4    Confidentiality and Public Statements
Except as otherwise provided in this Section 12.4, the terms and conditions of
this Agreement, and all data, reports, records and other information of any kind
whatsoever developed or acquired by a Relevant Party from another Relevant Party
in connection with this Agreement (“Confidential Information”) shall be treated
by the Relevant Parties as confidential and no Relevant Party shall reveal or
otherwise disclose such Confidential Information to third parties without the
prior written consent of the other Relevant Party. Confidential Information that
is available or that becomes available in the public domain, other than through
a breach of this provision by a Relevant Party, shall no longer be treated as
Confidential Information.
The foregoing restrictions shall not apply to the disclosure of Confidential
Information (i) by Comstock or Tonogold as required by applicable securities
Laws and listing rules, (ii) by any Relevant Party to any Affiliate, to any
public or private financing source, to any contractors or subcontractors which
the Relevant Parties may engage or seek to engage, to employees and legal,
accounting and other professional advisors and consultants of the Relevant Party
or to any third party to which the Relevant Party contemplates the transfer of
its Participating Interest and the assignment hereof or with which the Relevant
Party contemplates a merger, amalgamation or other corporate reorganization,
provided, however, that in any such case only such Confidential Information as
such third party shall have a legitimate business need to know shall be
disclosed and the person to whom disclosure is made shall first undertake in
writing to protect the confidential nature of such information at least to the
same extent as the parties are obligated


41

--------------------------------------------------------------------------------

EXECUTION COPY


under this Section 12.4, and (iii) required by Law to any government or
regulator or to or by any court or tribunal.
In the event that a Relevant Party is required to disclose Confidential
Information to any government or regulator or to or by any court or tribunal,
the Relevant Party so required shall immediately notify the other Relevant Party
of such requirement and the terms thereof and the proposed form and content of
the disclosure prior to such submission (unless such notice is prohibited by Law
or there is insufficient time afforded under Law). The other Relevant Party
shall have the right to review and comment upon the form and content of the
disclosure and to object to such disclosure to the court, government, tribunal
or regulator concerned and to seek confidential treatment of any Confidential
Information to be disclosed on such terms as such Relevant Party shall, in its
sole discretion, determine.
12.5    Entire Agreement: Successors and Permitted Assigns
This Agreement contains the entire understanding of the parties hereto and
supersedes all prior negotiations, representations, offers, agreements and
understandings, whether written or oral, between or among the parties hereto
relating to the subject matter hereof. There are no conditions, covenants,
representations, warranties or other agreements in connection with the subject
matter hereof except as specifically set forth herein.
This Agreement and the obligations and rights created herein shall be binding
upon and inure to the benefit of the respective successors and permitted assigns
of the Participants. No Relevant Party shall assign any of its rights or
delegate any of its duties under this Agreement (other than in connection with a
transfer permitted under Section 11) without the prior written consent of the
other Relevant Parties. Any assignment of rights or delegation of duties under
this Agreement without such prior written consent shall be void.
All parties hereto have participated substantially in the negotiation and
drafting of this Agreement, and no ambiguity herein shall be construed against
the draftsman.
12.6    Further Assurances
Each Participant agrees that it shall, from time to time and without additional
consideration, execute all such additional documents and instruments and do all
such acts and things which are within its powers as may be reasonably necessary,
advisable or convenient to implement and carry out the intent and purpose of
this Agreement.
Except for indemnification hereunder or damages for breach described in Section
9.7(d), in no event shall any party hereto be liable for consequential, special,
indirect or incidental damages arising out of a breach of or default under this
Agreement, even if informed of the possibility of such damages in advance.
In any proceeding brought to enforce the rights and obligations set forth in
this Agreement, the prevailing party shall be entitled to reimbursement of
reasonable fees, expenses and costs


42

--------------------------------------------------------------------------------

EXECUTION COPY


(including reasonable fees and expenses of counsel, experts and witnesses)
incurred by it in such proceeding.
The Relevant Parties acknowledge that money damages and other damages at law for
a breach or threatened breach hereof by it or any of its Affiliates or any of
its or their respective representatives is unlikely to be calculable, that such
a breach or threatened breach is likely to cause irreparable harm to each
non-breaching Relevant Parties and that remedies at law are likely to be
inadequate and insufficient to protect each non-breaching Relevant Party against
any such actual or threatened breach. Accordingly, each Relevant Party, on
behalf of itself and its Affiliates and its and their respective
representatives, agrees to the granting of specific performance, injunctive
relief and other equitable remedies in favor of the other Relevant Parties in
the event of any such breach or threatened breach, without proof of actual
damages and without the requirement to post any bond or other security. Such
performance, relief and remedies shall not be the exclusive remedy for a breach
or threatened breach, but (subject to the second paragraph of this Section 12.6)
shall be in addition to all other rights and remedies available at law, in
equity or otherwise.
12.7    Headings
The headings to the Sections of this Agreement and the Exhibits are inserted for
convenience only and shall not affect the construction or interpretation hereof
or thereof.
12.8    Severability
If any provision of this Agreement shall hereafter be held to be invalid,
unenforceable or illegal, in whole or in part, in any jurisdiction under any
circumstances for any reason, (a) such provision shall be reformed to the
minimum extent necessary to cause such provision to be valid, enforceable and
legal while preserving the original intent of the parties hereto as expressed
in, and the benefits and burdens provided by, this Agreement or (b) if such
provision cannot be so reformed, such provision shall be severed from this
Agreement and an equitable adjustment shall be made to this Agreement (including
addition of necessary further provisions to this Agreement) so as to give effect
to the intent so expressed and the benefits and burdens so intended. Such
holding shall not affect or impair the validity, enforceability or legality of
such provision in any other jurisdiction or under any other circumstances.
Neither such holding nor such reformation nor severance shall affect or impair
the legality, validity or enforceability of any other provision of this
Agreement.
12.9    Taxes
Each Participant shall be directly responsible for and shall directly pay all
taxes applicable to revenues or income received by the Participant through
Operations under this Agreement. In particular, each Participant shall
individually file its tax returns with the proper authorities and independently
file claims for and recover any income tax credits. A Participant's decision
with respect to such tax matters shall not have any binding effect on the course
of actions taken by the other Participants. All costs of Operations incurred
hereunder shall be for the account of the Participant or Participants making or
incurring the same and, if more than one, then in proportion


43

--------------------------------------------------------------------------------

EXECUTION COPY


to their respective Participating Interests, and each Participant on whose
behalf any costs have been so incurred shall be entitled to claim all tax
benefits, write-offs and deductions with respect thereto.
12.10    Partition
Each of the Participants waives any right to partition of the Properties or the
Mining Parcels (or any part thereof and no party shall seek or be entitled to
partition of any of the Properties or the Mining Parcels, whether by way of
physical partition, judicial sale or otherwise, in each case during or after the
term of this Agreement.
12.11    Governing Law
This Agreement shall be governed by, interpreted and enforced in accordance with
the laws of the State of Nevada, without regard to its conflicts of laws and
provisions.
12.12    Professional Costs
Except as otherwise provided herein, each party hereto shall be responsible for
its own legal and professional fees and expenses incurred in connection with
this Agreement and the transactions contemplated hereby.
12.13    Counterparts
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument. Counterparts may be executed
either in original or faxed form and may be transmitted electronically and the
parties hereto adopt any signatures received by a receiving fax machine or
electronically as original signatures of the parties hereto.


44

--------------------------------------------------------------------------------

EXECUTION COPY




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
COMSTOCK MINING INC.
By:    _______________________________
Name:    Corrado DeGasperis
Title:     Chief Executive Officer
TONOGOLD RESOURCES, INC.
By: ________________________________
Name:    Mark Ashley
Title:    Chief Executive Officer
Accepted and agreed:
COMSTOCK MINING LLC
By: its Manager, Comstock Mining Inc.


By:    _______________________________
Name:    Corrado DeGasperis
Title:     Chief Executive Officer


45

--------------------------------------------------------------------------------

EXECUTION COPY




EXHIBIT A -
DEFINITIONS
Except as the context may otherwise require, the following words and terms shall
have the meanings ascribed to them below:
(a)     “Affiliate” of a Participant means an entity or individual that
Controls, is Controlled by, or is under common Control with the Participant.
(b)    “Agreement” includes any amendments hereto and modifications hereof and
all Exhibits annexed hereto.
(c)    “American Flat PP&E” has the meaning ascribed thereto in Section 8.9.
(d)    “Assessment” has the meaning ascribed thereto in Section 5.1(b).
(e)     “Authorized Allocation” has the meaning ascribed thereto in Section 9.2
(f)    “Board/Manager” has the meaning ascribed thereto in Section 7.1
(g)    “Budget” means a detailed estimate of all costs to be incurred with
respect to a Program and, with respect to Programs to be undertaken after the
Funding Completion Date, a schedule of cash advances to be made by the
Participants in respect thereof.
(h)    “Business Day” means any day which is not a Saturday, Sunday or statutory
holiday in the State of Nevada.
(i)    “Capital Call” has the meaning ascribed thereto in Section 9.7(b).
(j)    “Capital Contribution” has the meaning ascribed thereto in Section
9.7(a).
(k)    “Commencement Date” has the meaning ascribed thereto in Section
5.1(c)(i).
(l)    “Continuance Deadline” has the meaning ascribed thereto in Section
5.1(c).
(m)    “Continuing Obligations” means obligations or responsibilities under
applicable Law that are reasonably expected to continue or arise after
Operations on a particular area of the Lucerne Property (and the American Flat
PP&E, if the option to purchase the American Flat PP&E under Section 8.9 has
been exercised) have ceased or are suspended, including, but not limited to,
Environmental Compliance.
(n)    “Contribution Option Period” has the meaning ascribed thereto in Section
9.7(d).
(o)    “Control” used as a verb means, when used with respect to an entity, the
ability, directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity through:


46

--------------------------------------------------------------------------------

EXECUTION COPY


(i)    the legal or beneficial ownership of voting securities or membership
interests;
(ii)    the right to appoint managers, directors or corporate management;
(iii)    contract;
(iv)    operating agreement;
(v)    voting trust; or
(vi)    otherwise,
and, when used with respect to an individual, means the actual or legal ability
to control the actions of that individual, through family relationship, agency,
contract or otherwise; and “Control” used as a noun means an interest which
gives the holder the ability to exercise any of the foregoing powers.
(p)    “Debenture” means Comstock’s 11% Senior Secured Debenture due 2021,
issued to GF Comstock 2, LP, as amended, restated or otherwise modified from
time to time.
(q)    “Development” means commercially reasonable activities directed toward
the preparation (other than Exploration) for the removal and recovery of
Products, including, without limitation, the construction or installation of a
mill or any other improvements to be used for the mining, handling, milling,
concentrating, beneficiation or other processing of Products.
(r)    “Diluted Participant” has the meaning ascribed thereto in Section 6.2(b).
(s)    “Encumbrance” or “Encumbrances” means mortgages, deeds of trust,
easement, right of way, security interests, pledges, liens, net profits
interests, royalties or overriding royalty interests, other payments out of
production, or other burdens of any nature, excluding any assessment or work
required by Law.
(t)    “Environmental and Mining Compliance” means taking all actions required
to comply with, and refraining from taking any actions prohibited or not
permitted under, (i) any Environmental Law or Mining Law, (ii) permits,
consents, approvals, waivers, licenses and authority regulation of any
governmental or regulatory authority under any Environmental Law or Mining Law
or (iii) any provision of any lease, contract, agreement, deed or other
instrument relating to taking, or refraining from taking, any action described
in clause (i) or (ii) of this sentence, in each case relating to any of the
Lucerne Property (and the American Flat PP&E, if the option to purchase the
American Flat PP&E under Section 8.9 has been exercised), the Operations or the
Project Holding Company and in each case whether existing now or in the future.
(u)    “Environmental Laws” means Laws aimed at: reclamation or restoration of
properties, including the Lucerne Property (and the American Flat PP&E, if the
option to purchase the American Flat PP&E under Section 8.9 has been exercised);
abatement of pollution; protection of the environment; monitoring environmental
conditions; protection of wildlife, including endangered species; ensuring
public safety from environmental hazards; protection of cultural or historic


47

--------------------------------------------------------------------------------

EXECUTION COPY


resources; management, storage or control of hazardous materials and substances;
releases or threatened releases of pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances into the environment; and all other
Laws relating to the manufacturing, processing, distribution, use, treatment,
storage, disposal, handling or transport of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances or wastes.
(v)    “Environmental Liabilities” means any and all claims, actions, causes of
action, damages, losses, liabilities, obligations, penalties, judgments, amounts
paid in settlement, assessments, costs, disbursements or expenses (including,
without limitation, legal fees and costs, experts' fees and costs, and
consultants' fees and costs) of any kind or of any nature whatsoever that are
asserted against any Participant, by any person other than any of the other
Participants, alleging liability (including, without limitation, liability for
studies, testing or investigatory costs, cleanup costs, response costs, removal
costs, remediation costs, containment costs, restoration costs, corrective
action costs, closure costs, reclamation costs, natural resource damages,
property damages, business losses, personal injuries, penalties or fines)
arising out of, based on or resulting from: (i) the presence, release,
threatened release, discharge or emission into the environment of any hazardous
materials or substances (A) existing or arising on, beneath or above any of the
Lucerne Property or (and the American Flat PP&E, if the option to purchase the
American Flat PP&E under Section 8.9 has been exercised) and (B) emanating or
migrating or threatening to emanate or migrate from any of the Lucerne Property
(and the American Flat PP&E, if the option to purchase the American Flat PP&E
under Section 8.9 has been exercised) to off-site properties; (ii) physical
disturbance of the environment caused by Operations; or (iii) the violation or
alleged violation of any Environmental Laws arising from or relating to
Operations.
(w)    “Execution Date” being the date both Parties execute this Agreement
(x)    “Existing Data” means maps, drill logs and other drilling data, core
tests, core samples, pulps, reports, surveys, assays, analyses, production
reports, operations, technical, scientific and other material or information
relating to any of the Properties.
(y)    “Exploration” means commercially reasonably activities directed toward
ascertaining the existence, location, quantity, quality or commercial value of
deposits of Products.
(z)    “Funding Completion Date” has the meaning ascribed thereto in Section
5.1(c).
(aa)    “Government Fees” means all rentals, holding fees, location fees,
maintenance payments or other payments required by any Law to be paid to a
federal, state, municipal, or territorial government or governmental or
regulation authority, in order to locate or maintain any mineral, mining or
surface leases, claims, rights or other tenures included in the Lucerne Property
(and the American Flat PP&E, if the option to purchase the American Flat PP&E
under Section 8.9 has been exercised).
(bb)    “Hedging Contract” has the meaning ascribed thereto in Section 8.3(s).
(cc)    “Indemnified Party” has the meaning ascribed thereto in Section 3.7(a).


48

--------------------------------------------------------------------------------

EXECUTION COPY


(dd)    “Indemnifying Party” has the meaning ascribed thereto in Section 3.7(a).
(ee)    “Initial Contribution” has the meaning ascribed thereto in Section
6.2(a).
(ff)    “Interest” has the meaning ascribed thereto in Section 5.1(a).
(gg)    “Joint Venture Promissory Note” means the senior secured promissory note
in the form attached hereto as Appendix B, payable to Comstock by Tonogold in
the event that Tonogold elects to purchase the American Flat PP&E pursuant to
Section 8.9, on behalf, and for the benefit of, the Project Holding Company, in
the principal amount of twenty five million dollars ($25,000,000), as such
principal amount may be adjusted in accordance with Section 8.9, plus accrued
interest required to complete the purchase of the American Flat PP&E. Interest
shall accrue on the unpaid principal amount of the Joint Venture Promissory
Note, from the closing date of the purchase of the American Flat PP&E until the
date that the Joint Venture Promissory Note is paid in full, at the rate of five
percent (5%) per annum. Interest shall be calculated on the basis of a 360-day
year and actual days elapsed. Accrued but unpaid interest shall be compounded
monthly. The Joint Venture Promissory Note shall be paid in accordance and may
be financed in accordance with the following terms. A down payment of no less
than 25% of the principal amount of the Joint Venture Promissory Note shall be
paid on the closing date for the purchase of the American Flat PP&E (“Down
Payment”). No later than the date of first anniversary of the closing date for
the purchase of the American Flat PP&E, a second payment shall be due in an
amount equal to 50% of the principal amount of the Joint Venture Promissory
Note, plus accrued and unpaid interest (“Second Note Payment”). The remaining
principal amount of the Joint Venture Promissory Note plus accrued and unpaid
interest shall be due on the date that is five hundred forty (540) days after
the closing date for the purchase of the American Flat PP&E (“Final Note
Payment”). The Joint Venture Promissory Note shall be conditioned upon all of
Tonogold’s Participating Interests and the American Flat PP&E serving as
collateral for the payment of the Joint Venture Promissory Note until it is paid
in full.
(hh)    “Law” or “Laws” means all federal, state, territorial and local laws
(statutory or common), rules, ordinances, regulations, grants, concessions,
franchises, licenses, orders, directives, judgements, decrees and other
governmental restrictions, including permits and other similar requirements,
whether legislative, municipal, administrative or judicial in nature, including
Environmental Laws, which are applicable to the Properties or the Operations,
regardless of whether or not in existence as at the Execution Date or enacted or
adopted hereafter; provided, however, that nothing in this definition is
intended to make laws applicable to the parties during periods when such laws
are not applicable by their terms or the timing of their enactment.
(ii)    “Lucerne Property” means, collectively, the mineral mining and
exploration rights and real properties described in Exhibit B annexed hereto.
(jj)    “Managing Director” means the person appointed as such under Section 8,
including any successor Managing Director so appointed.


49

--------------------------------------------------------------------------------

EXECUTION COPY


(kk)    “Mining” means the mining, extracting, producing, handling, milling,
concentrating or other processing of Products, but does not include such
operations in small quantities conducted solely for testing purposes.
(ll)    “Mining Laws” means Laws (other than Environmental Laws) aimed at Mining
(with regard to the exclusion in the definition thereof relating to operations
for testing purposes) or mineral resource discovery, development, recovery or
production, including, without limitation, exploration, engineering, drilling,
property disturbance, nuisance, waste, transportation, handling, disposal and
reclamation related thereto or arising therefrom.
(mm)    “Mining Parcels” has the meaning ascribed thereto in Section 8.10(b).
(nn)    “Non-Diluted Participant” has the meaning ascribed thereto in Section
6.2(b).
(oo)    “Northern Comstock Funding” means the capital contribution requirements
of Comstock pursuant to the Northern Comstock Operating Agreement, which for the
sake of clarity are comprised of monthly cash payments of $30,000 on the 15th
day of each month (other than August), commencing on November 15, 2017 and a
cash payment of $482,500 on August 28th of each year. For the sake of
clarification, Comstock has paid or will pay the capital contributions under the
Northern Comstock Operating Agreement up to and including the amount due on
October 15, 2017. The Northern Comstock Operating Agreement provides that
Comstock has, under certain circumstances, the right to settle the $482,500
annual capital contribution due in August of each year by issuing common shares
of Comstock. Comstock shall maintain this right and shall notify Tonogold in
writing on or before August 14th of each year that it has elected to issue
common shares, with reasonable evidence that such shares have been issued.
Following receipt of such notice, Tonogold shall pay $482,500 in cash directly
to Comstock on or before August 28th and such cash payment shall be deemed to
constitute a Project Cost. The Northern Comstock Operating Agreement provides
that under certain circumstances (defined thereunder as a “One Payment Liquidity
Surplus Event” and a “Two Payment Liquidity Surplus Event”), one-time
accelerated capital contributions will be required with such amount being
applied against future scheduled capital contributions in reverse chronological
order. If accelerated capital contributions are triggered under such
circumstances, Comstock shall promptly notify Tonogold in writing of such
occurrence. The payment of any accelerated capital contribution shall be
Comstock’s sole responsibility, however, Tonogold shall pay Comstock the amount
of such accelerated capital contributions that would have been required to be
paid at the time(s) that they would have been due had an accelerated capital
contribution not been triggered. If Tonogold fails to pay Comstock for such
capital contributions when due, such amounts that are not paid on a timely basis
shall be deemed to be debt secured by Tonogold’s Participating Interest and
shall accrue interest at a rate of six percent (6%) per annum. Interest on
untimely capital contributions shall be calculated on the basis of a 360-day
year and actual days elapsed until paid. Accrued but unpaid interest shall be
compounded monthly.
(pp)    “Northern Comstock Operating Agreement” means that certain Limited
Liability Company Operating Agreement of Northern Comstock LLC, dated October
19, 2010, as amended on July 29, 2015, and as amended on September 28, 2015, as
further amended, supplemented, restated or otherwise modified from time to time.


50

--------------------------------------------------------------------------------

EXECUTION COPY


(qq)    “NSR Royalty” has the meaning ascribed thereto in Section 6.3(a)
(rr)    “Operations” means the activities relating to Exploration, Development,
Mining and Environmental and Mining Compliance carried out under this Agreement
and other activities incidental or ancillary thereto.
(ss)    “Option” has the meaning ascribed thereto in 5.1(a)
(tt)     “Participant” and “Participants” mean Comstock and Tonogold and their
respective successors and permitted assigns.
(uu)    “Participating Interest” means the percentage ownership interest of a
Participant in the Project Holding Company, as such interest may from time to
time be adjusted hereunder. Participating Interests shall be calculated to three
(3) decimal places and rounded to two (2) decimal places (e.g., 1.519% shall be
rounded to 1.52% and 1.521% shall be rounded to 1.52%). Decimal fractions of
0.005 or more shall be rounded up; decimal fractions of less than 0.005 shall be
rounded down. The initial Participating Interests of the Participants are set
forth in Section 6.1(a). Tonogold’s Participating Interest shall be zero at all
times prior to the Funding Completion Date.
(vv)    “Permitted Encumbrances” means all Encumbrances arising from or related
to the Northern Comstock Operating Agreement and the Debenture and any other
Encumbrances as may be (i) approved by all of the Participants, (ii) created
pursuant to the provisions of this Agreement, (iii) arise by operation of law
other than due to a breach hereof or (iv) royalties listed on Exhibit B or
Exhibit G to this Agreement.
(ww)    “Phase One Project Funding” means funding the Project Costs paid for by
Tonogold in accordance with Section 5.1(c)(ii) of this Agreement; provided,
however, that in no event shall amount of Phase One Project Funding be deemed to
exceed $7,000,000 in the aggregate (even if actual expenditures shall have
exceeded such amount, with such additional expenditures forming part of Phase
Two Project Funding) and, to the extent that such expenditures are less than
$7,000,000 in the aggregate, Tonogold shall have the right to pay to Comstock an
amount equal to such deficit in order to meet the Project One Funding
requirement. For the sake of clarity, the failure of Tonogold to make such
payments as and when due under Section 5.1(c)(ii) for any reason (including
Tonogold’s voluntary election to cease making such payments under this
Agreement), the Option shall automatically terminate, expire and be cancelled as
provided in Section 5.1(d).
(xx)    “Phase Two Project Funding” means the Project Costs paid for by Tonogold
in accordance with Section 5.1(c)(iv) of this Agreement; provided, however, that
in no event shall amount of Phase Two Project Funding be deemed to exceed
$20,000,000 in the aggregate (even if actual expenditures shall have exceeded
such amount) and, to the extent that such expenditures are less than $20,000,000
in the aggregate, Tonogold shall have the right to pay to Comstock an amount
equal to such deficit in order to meet the Project Two Funding requirement . For
the sake of clarity, the failure of Tonogold to make such payments as and when
due under Section 5.1(c)(iv) for any reason (including Tonogold’s voluntary
election to cease make such payments under this Agreement), the Option shall
automatically terminate, expire and be cancelled as provided in Section 5.1(d).


51

--------------------------------------------------------------------------------

EXECUTION COPY


(yy)    “Products” means all metals, ores, concentrates, minerals and mineral
resources, including materials derived from the foregoing, produced from the
Lucerne Property (and the American Flat PP&E, if the option to purchase the
American Flat PP&E under Section 8.9 has been exercised) pursuant to this
Agreement.
(zz)    “Program” means the description in reasonable detail of Operations, for
a specified period of time or to achieve a specified objective, to be conducted
on the Lucerne Property (and the American Flat PP&E, if the option to purchase
the American Flat PP&E under Section 8.9 has been exercised) that will be
managed by the Project Managing Director and upon exercise of the Option, the
Managing Director.
([[)    “Project” means a mining project established on the Lucerne Property
(and the American Flat PP&E, if the option to purchase the American Flat PP&E
under Section 8.9 has been exercised), a description of which is included in the
Program.
(aaa)    “Project Cost” means the actual cost of the Operations, including, but
not limited to, (i) payments and/or reimbursements for Comstock-provided support
and services, (ii) payments made in respect of the Northern Comstock Operating
Agreement, (iii) a payment of $60,000 made by Tonogold to Comstock in respect of
GF Comstock 2, LP’s legal costs and (iv) up to $5,000,000 set aside in an escrow
account for the benefit of the Project Holding Company for the sole purpose of
facilities construction, expansion or improvement and equipment as part of the
Phase Two Project Funding.
(bbb)     “Project Managing Director” means the person appointed as such under
Section 8, including any successor Project Managing Director so appointed.
(ccc)    “Properties” means the Lucerne Property and the American Flat PP&E.
(ddd)    “Releasee” has the meaning ascribed thereto in Section 3.7(c).
(eee)    “Relevant Party” has the meaning ascribed thereto in Section 3.7(a).
(fff)    “Steering Committee” has the meaning ascribed thereto in Section 7.1
(ggg)    “Subsidiary” means, with respect to any entity, each other entity in
which such entity (i) owns or controls, directly or indirectly, share capital or
other equity interests representing more than fifty percent (50%) of the
outstanding voting shares or other equity interests, (ii) holds the rights to
more than fifty percent (50%) of the economic interest of such other entity or
(iii) has a relationship such that the financial statements of the other person
may be consolidated into the financial statements of such entity under
applicable accounting conventions.


52

--------------------------------------------------------------------------------

EXECUTION COPY


    
EXHIBIT B –
LUCERNE PROPERTIES, ENCUMBRANCES, ADVERSE CLAIMS, AGREEMENTS




53

--------------------------------------------------------------------------------

EXECUTION COPY




EXHIBIT C –
COMSTOCK AND TONOGOLD OBLIGATION SUMMARY




54

--------------------------------------------------------------------------------

EXECUTION COPY




EXHIBIT D –
INITIAL PROGRAM AND BUDGET


55

--------------------------------------------------------------------------------

EXECUTION COPY






EXHIBIT E –
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


56

--------------------------------------------------------------------------------

EXECUTION COPY




EXHIBIT F –
MINING PARCELS SUBJECT TO RIGHT OF FIRST REFUSAL


57

--------------------------------------------------------------------------------

EXECUTION COPY




EXHIBIT G –
DESCRIPTION OF AMERICAN FLAT PP&E SUBJECT TO OPTION TO PURCHASE






58

--------------------------------------------------------------------------------

EXECUTION COPY






APPENDIX A –
SPECIAL USE PERMIT


59

--------------------------------------------------------------------------------

EXECUTION COPY




APPENDIX B –
JOINT VENTURE PROMISSORY NOTE






60